 
 
II 
111th CONGRESS 2d Session 
S. 3280 
IN THE SENATE OF THE UNITED STATES 
 
April 29, 2010 
Mr. Levin (by request) introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To authorize appropriations for fiscal year 2011 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2011.  
2.Organization of act into divisions; table of contents 
(a)DivisionsThis Act is organized into two divisions as follows: 
(1)Division aDepartment of Defense Authorizations. 
(2)Division bMilitary Construction Authorizations. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—PROCUREMENT 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Sec. 105. Joint Improvised Explosive Device Defeat Fund. 
Sec. 106. Defense Production Act Purchases. 
Sec. 107. Multiyear procurement authority for MH–60R/S mission avionics and common cockpits Navy aircraft program. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 201. Authorization of appropriations. 
Sec. 202. Repeal of prohibiton of certain contracts by Missile Defense Agency with foreign entities. 
Title III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Environmental Provisions 
Sec. 311. Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine. 
Sec. 312. Improved Sikes Act coverage of State-owned facilities used for the national defense. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Public-private partnerships between Army industrial facilities and private entities. 
Subtitle D—Other Matters 
Sec. 331. Refined Petroleum Products, Marginal Expense Transfer Account. 
Sec. 332. Four-year extension of authority to provide logistics support and services for weapons systems contractors. 
Sec. 333. Permanent authority for reimbursement of expenses for certain Navy mess operations. 
Sec. 334. Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines. 
Sec. 335. Proceeds from Army post laundry facilities. 
Title IV—MILITARY PERSONNEL AUTHORIZATIONS 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision to permanent end strength levels for the Navy and Air Force. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2011 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 416. Navy Reserve flag officer allocation; removal of statutory distribution limits. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—MILITARY PERSONNEL AUTHORIZATIONS 
Subtitle A—Officer Personnel Policy 
Sec. 501. Promotion list removal actions. 
Sec. 502. Technical revisions to definition of joint matters for purposes of joint officer management. 
Sec. 503. Eligibility of officers to serve on boards of inquiry for separation of regular officers for substandard performance and other reasons. 
Sec. 504. Temporary authority to reduce minimum length of commissioned service required for voluntary retirement as an officer. 
Sec. 505. Continuation of warrant officers on active duty to complete disciplinary action. 
Sec. 506. Authority to designate certain inactive Reserve officers as not to be considered for selection for promotion. 
Sec. 507. Nondisclosure of information from discussions, deliberations, notes and records of special selection boards. 
Sec. 508. Changes to process involving promotion boards for joint qualified officers and officers with Joint Staff experience. 
Sec. 509. Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority. 
Subtitle B—General Service Authorities 
Sec. 511. Authority for assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit program. 
Sec. 512. Authority for service commitment for Reservists who accept fellowships, scholarships, or grants to be performed in the Selected Reserve. 
Sec. 513. Active duty obligation for graduates of the military academies participating in the Health Professions Scholarship Program. 
Sec. 514. Authority for direct appointment of graduates of the United States Merchant Marine Academy into the National Guard. 
Sec. 515. Wear of military uniform by military technicians (dual status) while performing duties as a military technician (dual status). 
Sec. 516. Authority for temporary employment of non-dual status military technicians. 
Subtitle C—Education and Training 
Sec. 521. Repayment of education loan repayment benefits. 
Sec. 522. Participation of health professions scholarship recipients in active duty health profession loan repayment program. 
Sec. 523. Adjust Solomon Amendment Federal Register reporting. 
Sec. 524. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 525. Authority for permanent professors at the United States Air Force Academy to hold command positions while on periods of sabbatical. 
Sec. 526. Modification of Junior Reserve Officers’ Training Corps minimum unit strength. 
Sec. 527. Increase maximum age for prospective Reserve Officer Training Corps scholarship recipients. 
Sec. 528. Payment for supplemental educational assistance under Post-9/11 Educational Assistance Program from Department of Defense education benefits fund. 
Subtitle D—Military Justice and Legal Matters 
Sec. 531. Enhanced authority to punish contempt in military justice proceedings. 
Sec. 532. Authority to compel production of documentary evidence prior to trial in military justice cases. 
Subtitle E—Decorations and Awards 
Sec. 541. Authority for award of Bronze Star medal to members of military forces of friendly foreign nations. 
Subtitle F—Other Matters 
Sec. 551. Additional member of Department of Defense Military Family Readiness Council. 
Sec. 552. Repeal automatic enrollment in Family Servicemembers’ Group Life Insurance for military members married to other military members. 
Sec. 553. Revised structure and functions of the Reserve Forces Policy Board. 
Title VI—COMPENSATION AND OTHER PERSONNEL BENEFITS 
Subtitle A—Pay and Allowances 
Sec. 601. Repeal of mandatory high-deployment allowance. 
Sec. 602. Basic Allowance for Housing for two-member couples when one is on sea duty. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for certain health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to payment of other title 37 bonuses and special pay. 
Sec. 615. One-year extension of authorities relating to payment of referral bonuses. 
Sec. 616. Ineligiblity of certain Federal Government employees for income replacement payments. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Authorized travel and transportation for designated person attendance at Yellow Ribbon Reintegration events. 
Subtitle D—Retired Pay, Former Spouse, and Survivor Matters 
Sec. 631. Expansion of eligibility for concurrent receipt of retired pay and disability compensation. 
Sec. 632. Authorization to submit application for direct payment. 
Sec. 633. Survivor Benefit Plan: extension of period for election deemed to have been made. 
Sec. 634. Prohibit court-ordered payments before retirement based on imputation of retired pay. 
Sec. 635. Authority for multiple beneficiary designations under Survivor Benefit Plan. 
Sec. 636. Authority for designation of responsibility for payment of premiums for coverage under Survivor Benefit Plan. 
Sec. 637. Establishment of presumptive proportionate share for former spouse survivor annuity under Survivor Benefit Plan. 
Title VII—HEALTH CARE PROVISIONS 
Subtitle A—Health Care Administration 
Sec. 701. Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing duty while in title 32 status. 
Sec. 702. Health professions financial assistance program for civilians. 
Sec. 703. Age for health care professional appointments and mandatory retirements. 
Sec. 704. Reimbursement for costs of health care provided to ineligible individuals who are dependents or former dependents. 
Sec. 705. Clarification of authority for transfer of medical records from the Department of Defense to the Department of Veterans Affairs. 
Subtitle B—Other Matters 
Sec. 711. Updated terminology for the Medical Service Corps. 
Title VIII—ACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS 
Subtitle A—Amendments to General Contracting Authorities, Procedures, and Limitation 
Sec. 801. Repeal of Small Business Competitiveness Demonstration Program. 
Sec. 802. Permanent authority for Defense Acquisition Challenge Program. 
Sec. 803. Increase in amount of discretionary technical assistance authorized under Small Business Innovation Research Program. 
Sec. 804. Limited authority under Small Business Innovation Research and Small Business Technology Transfer programs to use program funds for administrative and program management costs. 
Sec. 805. Revision and four-year extension of test program for negotiation of comprehensive small business subcontracting plans. 
Sec. 806. Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements. 
Subtitle B—Other Matters 
Sec. 811. Five-year extension of Department of Defense Mentor-Protégé Program. 
Sec. 812. Authority for working-capital funded Army industrial facilities and arsenals to sell articles and services outside the Department of Defense. 
Sec. 813. Clarification of requirements for hand or measuring tools. 
Title IX—DEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT 
Sec. 901. Realignment of the organizational structure of the Office of the Secretary of Defense to carry out the reduction required by law in the number of Deputy Under Secretaries of Defense. 
Sec. 902. Repeal of personnel limitations applicable to certain defense-wide organizations and revisions to limitation applicable to Office of the Secretary of Defense. 
Sec. 903. Authority for the Department of Defense to approve an alternate method of processing equal employment opportunity complaints within one or more component organizations under specified circumstances. 
Sec. 904. Increase in authorized number of Defense Intelligence Senior Executive Service positions. 
Sec. 905. Revisions to policy on development and procurement of unmanned systems. 
Sec. 906. Improvements to structure and functioning of Joint Requirements Oversight Council. 
Sec. 907. Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions. 
Title X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability. 
Sec. 1002. Advance notice to Congress of transfer of funds from a working-capital fund. 
Sec. 1003. Repeal of requirement for annual joint report from Office of Management and Budget and Congressional Budget Office on scoring of outlays in defense budget function. 
Sec. 1004. Authority to establish Readiness Reserve Subaccount in the Transportation Working-Capital Fund. 
Sec. 1005. Repeal of requirement for separate budget request for procurement of equipment for reserve components of the Armed Forces. 
Subtitle B—Naval Vessels and Shipyards 
Sec. 1011. Increase in tonnage criterion for application of limitation on disposal of naval vessels to foreign nations. 
Sec. 1012. Revisions to authority regarding sales of vessels stricken from the Naval Register. 
Subtitle C—Other Matters 
Sec. 1031. Conforming and updating amendments to title 10, United States Code. 
Sec. 1032. Technical and clerical amendments to correct obsolete cross-reference. 
Sec. 1033. Revision to report requirement relating to support of military museums. 
Sec. 1034. Authority to make excess nonlethal supplies available for domestic emergency assistance. 
Sec. 1035. Sale of surplus military equipment to State and local homeland security and emergency management agencies. 
Sec. 1036. Enhanced authority for servicemembers and Department of defense civilian employees and their family members to accept gifts from non-federal entities. 
Title XI—CIVILIAN PERSONNEL MATTERS 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. Mileage reimbursement for privately owned vehicles. 
Title XII—MATTERS RELATING TO FOREIGN NATIONS 
Sec. 1201. Additional nations to which cataloging data and services may be provided under Arms Export Control Act on no-cost, reciprocal basis. 
Sec. 1202. Authorization of appropriations for Afghanistan Security Forces Fund. 
Title XIII—OTHER AUTHORIZATIONS 
Subtitle A—Military Programs 
Sec. 1301. Working capital funds. 
Sec. 1302. National Defense Sealift Fund. 
Sec. 1303. Defense Coalition Acquisition Fund. 
Sec. 1304. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1305. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1306. Defense Inspector General. 
Sec. 1307. Defense Health Program. 
Subtitle B—Armed Forces Retirement Home 
Sec. 1321. Authorization of appropriations for Armed Forces Retirement Home. 
Title XIV—AUTHORIZATION OF ADDITIONAL APPROPRIATIONS FOR OVERSEAS CONTINGENCY OPERATIONS FOR FISCAL YEAR 2011  
Sec. 1401. Purpose. 
Sec. 1402. Army procurement. 
Sec. 1403. Joint Improvised Explosive Defeat Fund. 
Sec. 1404. Navy and Marine Corps procurement. 
Sec. 1405. Air Force procurement. 
Sec. 1406. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1407. Defense-wide activities procurement. 
Sec. 1408. Research, development, test, and evaluation. 
Sec. 1409. Operation and maintenance. 
Sec. 1410. Military personnel. 
Sec. 1411. Working capital funds. 
Sec. 1412. Defense Health Program. 
Sec. 1413. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1414. Defense Inspector General. 
Division B—MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Title XXI—ARMY 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Extension of authorizations of certain fiscal year 2008 projects. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2010 project. 
Title XXII—NAVY 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Extension of authorization of certain fiscal year 2008 project. 
Sec. 2206. Technical amendment to carry out certain fiscal year 2010 project. 
Title XXIII—AIR FORCE  
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorization of certain fiscal year 2007 project. 
Title XXIV—DEFENSE AGENCIES 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, Chemical-Demilitarization construction, Defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
Title XXV—NORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—GUARD AND RESERVE FORCES FACILITIES 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2008 projects. 
Title XXVII—BASE CLOSURE AND REALIGNMENT ACTIVITIES 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Title XXVIII—MILITARY CONSTRUCTION GENERAL PROVISIONS 
Sec. 2801. Alternative use of proceeds from the sale of military family housing. 
Sec. 2802. Increase in dollar thresholds for authorities relating to unspecified minor construction projects. 
Sec. 2803. Enhanced authority for use of operation and maintenance funds for unspecified minor military construction projects in support of contingency operations. 
Sec. 2804. Further enhancements to Department of Defense Homeowners Assistance Program.  
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IPROCUREMENT 
101.Army Funds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Army as follows: 
(1)For aircraft, $5,976,867,000. 
(2)For missiles, $1,887,437,000. 
(3)For weapons and tracked combat vehicles, $1,723,561,000. 
(4)For ammunition, $1,979,414,000. 
(5)For other procurement, $9,765,808,000. 
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Navy as follows: 
(1)For aircraft, $18,508,613,000. 
(2)For weapons, including missiles and torpedoes, $3,359,794,000. 
(3)For shipbuilding and conversion, $15,724,520,000. 
(4)For other procurement, $6,450,208,000. 
(b)Marine corpsFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Marine Corps in the amount of $1,344,044,000. 
(c)Navy and marine corps ammunitionFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement of ammunition for the Navy and the Marine Corps in the amount of $817,991,000. 
103.Air Force Funds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Air Force as follows: 
(1)For aircraft, $15,366,508,000. 
(2)For ammunition, $667,420,000. 
(3)For missiles, $5,463,272,000. 
(4)For other procurement, $17,845,380,000. 
104.Defense-wide activities Funds are hereby authorized to be appropriated for fiscal year 2011 for Defense-wide procurement in the amount of $4,280,368,000. 
105.Joint Improvised Explosive Device Defeat Fund Funds are hereby authorized to be appropriated for fiscal year 2011 for the Joint Improvised Explosive Device Defeat Fund in the amount of $215,868,000. 
106.Defense Production Act Purchases Funds are hereby authorized to be appropriated for fiscal year 2011 for Defense Production Act purchases in the amount of $28,746,000. 
107.Multiyear procurement authority for MH–60R/S mission avionics and common cockpits Navy aircraft program 
(a)Authority for multiyear procurement 
(1)In generalSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into a multiyear contract, beginning with the fiscal year 2012 program year, for the procurement of MH–60R/S Mission Avionics and Common Cockpits. 
(2)Availability of appropriationsA multiyear contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose. 
(3)Submission of written certification by secretary of defenseFor purposes of paragraph (1), the term March 1 of the year in which the Secretary requests legislative authority to enter into such contract in section 2306b(i)(1) of such title shall be deemed to be a reference to March 1, 2011. 
(b)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2011, for advance procurement of MH–60R/S Mission Avionics and Common Cockpits for which authorization to enter into a multiyear procurement contract is granted under subsection (a). 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
201.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $10,333,392,000. 
(2)For the Navy, $17,693,496,000. 
(3)For the Air Force, $27,247,302,000. 
(4)For Defense-wide activities, $20,856,510,000, of which $194,910,000 is authorized for the Director of Operational Test and Evaluation. 
202.Repeal of prohibiton of certain contracts by Missile Defense Agency with foreign entities Section 222 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 10 U.S.C. 2431 note) is repealed. 
IIIOPERATION AND MAINTENANCE 
AAuthorization of Appropriations 
301.Operation and maintenance funding Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance in amounts as follows: 
(1)For the Army, $33,971,965,000. 
(2)For the Navy, $38,134,308,000. 
(3)For the Marine Corps, $5,590,340,000. 
(4)For the Air Force, $36,844,512,000. 
(5)For Defense-wide activities, $30,583,896,000. 
(6)For the Army Reserve, $2,879,077,000. 
(7)For the Navy Reserve, $1,367,764,000. 
(8)For the Marine Corps Reserve, $285,234,000. 
(9)For the Air Force Reserve, $3,301,035,000. 
(10)For the Army National Guard, $6,572,704,000. 
(11)For the Air National Guard, $5,941,143,000. 
(12)For the United States Court of Appeals for the Armed Forces, $14,068,000. 
(13)For the Acquisition Workforce Development Fund, $217,561,000. 
(14)For Environmental Restoration, Army, $444,581,000. 
(15)For Environmental Restoration, Navy, $304,867,000. 
(16)For Environmental Restoration, Air Force, $502,653,000. 
(17)For Environmental Restoration, Defense-wide, $10,744,000. 
(18)For Environmental Restoration, Formerly Used Defense Sites, $276,546,000. 
(19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $108,032,000. 
(20)For Cooperative Threat Reduction programs, $522,512,000. 
(21)For the Overseas Contingency Operations Transfer Fund, $5,000,000. 
BEnvironmental Provisions 
311.Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine 
(a)Authority To transfer funds 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $153,000 to the Hazardous Substance Superfund. 
(2)Purpose of transferThe payment under paragraph (1) is to satisfy a stipulated penalty assessed by the Environmental Protection Agency on June 12, 2008, against Naval Air Station, Brunswick, Maine, for the failure by the Navy to timely sample certain monitoring wells pursuant to a schedule included in a Federal Facility Agreement. 
(3)Federal facility agreementThe stipulated penalty described in paragraph (2) is provided for in the Federal Facility Agreement entered into by the Department of the Navy and the Environmental Protection Agency for Naval Air Station, Brunswick, on October 19, 1990. 
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated for fiscal year 2011 for the Department of Defense Base Closure Account 2005. 
(c)Use of fundsThe Environmental Protection Agency shall accept the amount transferred under subsection (a) as payment of the penalty described under paragraph (2) of such subsection. 
312.Improved Sikes Act coverage of State-owned facilities used for the national defense 
(a)Improvements to actThe Sikes Act (16 U.S.C. 670 et seq.), is amended as follows: 
(1)Definition of state-owned national guard installationSection 100 (16 U.S.C. 670) is amended— 
(A)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (1) the following new paragraphs (2) and (3): 
 
(2)StateThe term ‘State’ means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands. 
(3)State-owned national guard installationThe term ‘State-owned National Guard installation’ means land owned and operated by a State when such land is used for training the National Guard pursuant to chapter 5 of title 32, United States Code, with funds provided by the Secretary of Defense or the Secretary of a military department, even though such land is not under the jurisdiction of the Department of Defense. . 
(2)Funding of integrated natural resources management plansSection 101 (16 U.S.C. 670a) is amended— 
(A)in subsection (a)(1)(B)— 
(i)by inserting (i) before To facilitate; and 
(ii)by adding at the end the following new clause: 
 
(ii)The Secretary of a military department may use appropriated funds to develop and implement an integrated natural resources management plan for a State-owned National Guard installation. Such a plan shall be developed and implemented in coordination with the chief executive officer of the State in which the State-owned National Guard installation is located. Such a plan shall be deemed, for purposes of any other provision of law, to be for lands or other geographical areas owned or controlled by the Department of Defense, or designated for its use.; 
(B)in subsection (a)(2), by inserting or State-owned National Guard installation after military installation both places it appears; 
(C)in subsection (a)(3)— 
(i)by striking and at the end of subparagraph (B); 
(ii)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(D)the conservation and rehabilitation of natural resources on State-owned National Guard installations and sustainable multipurpose use of those installations.; 
(D)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; and 
(E)by inserting after subsection (b) the following new subsection (c): 
 
(c)Required elements of plans for state-Owned national guard installationsEach integrated natural resources management plan for a State-owned National Guard installation that is prepared under subsection (a)(1)(B)(ii)— 
(1)shall, to the extent appropriate and applicable, provide for— 
(A)fish and wildlife management, land management, forest management, and fish and wildlife oriented recreation; 
(B) fish and wildlife habitat enhancement or modification;  
(C) wetland protection, enhancement, and restoration where necessary for support of fish, wildlife, or plants; 
(D) integration of, and consistency among, the various activities conducted under the plan;  
(E)establishment of specific natural resource management goals and objectives and time frames of proposed action;  
(F) sustainable use by the public of natural resources to the extent that the use is not inconsistent with the needs of fish and wildlife resources;  
(G)public access to the State-owned National Guard installation that is necessary or appropriate for the use described in subparagraph (F), subject to requirements necessary to ensure safety and military security;  
(H)enforcement of applicable natural resource laws (including regulations);  
(I)no net loss in the capability of State-owned National Guard installation lands to support the military mission of the installation; and 
(J)such other activities as the Secretary of a military department determines appropriate; and 
(2)must be reviewed as to operation and effect by the parties thereto on a regular basis, but not less often than every 5 years.. 
(3)Cooperative agreementsSection 103a(a) (16 U.S.C. 670c–1(a)) is amended— 
(A)in paragraph (1), by striking Department of Defense installations and inserting military installations and State-owned National Guard installations; and 
(B)in paragraph (2), by striking a Department of Defense installation and inserting a military installation or State-owned National Guard installation. 
(b)Section and subsection headingsSuch Act is further amended as follows: 
(1)Section 101 (16 U.S.C. 670a), as amended by subsection (a)(2) of this section, is amended— 
(A)by inserting at the beginning the following: 
 
101.Cooperative plan for conservation and rehabilitation; 
(B)by striking Sec. 101.; 
(C)in subsection (d), as redesignated by subsection (a)(2)(D) of this section, by inserting Prohibitions on sale and lease of lands unless effects compatible with plan.— after (d); 
(D)in subsection (e), as redesignated by subsection (a)(2)(D) of this section, by inserting Implementation and enforcement of integrated natural resources management plans.— after (e); and 
(E)in subsection (f), as redesignated by subsection (a)(2)(D) of this section, by inserting Applicability of other laws.— after (f); 
(2)Section 102 (16 U.S.C. 670b) is amended— 
(A)by inserting at the beginning the following: 
 
102.Migratory game birds; hunting permits; 
(B)by striking Sec. 102. and inserting (a) Integrated natural resources management plan.—; and 
(C)by striking agency: and all that follows through possession and inserting “agency. 
 
(b)Applicability of other lawsPossession. 
(3)Section 103a (16 U.S.C. 670c–1), as amended by subsection (a)(3) of this section, is amended— 
(A)by inserting at the beginning the following: 
 
103A.Cooperative and interagency agreements for land management on installations; 
(B)by striking Sec.  103a.; 
(C)in subsection (a), by inserting Authority of secretary of military department.— after (a); and 
(D)in subsection (c), by inserting Availability of funds; agreements under other laws.— after (c). 
(4)Section 104 (16 U.S.C. 670d) is amended— 
(A)by inserting at the beginning the following: 
 
104.Liability for funds; accounting to comptroller general;and 
(B)by striking Sec.  104.. 
(5)Section 105 (16 U.S.C. 670e) is amended— 
(A)by inserting at the beginning the following: 
 
105.Applicability to other laws; national forest lands;and 
(B)by striking Sec.  105.. 
(6)Section 108 (16 U.S.C. 670f) is amended— 
(A)by inserting at the beginning the following: 
 
108.Appropriations and expenditures; 
(B)by striking Sec.  108.; 
(C)in subsection (a), by inserting Expenditures exclusively under integrated natural resources management plans; availability of funds until expended.— after (a); 
(D)in subsection (b), by inserting Authorization of appropriations to secretary of defense.— after (b); 
(E)in subsection (c), by inserting Authorization of appropriations to secretary of the interior.— after (c); and 
(F)in subsection (d), by inserting Use of other conservation or rehabilitation authorities.— after (d). 
(7)Section 201 (16 U.S.C. 670g) is amended— 
(A)by inserting at the beginning the following: 
 
201.Wildlife, fish, and game conservation and rehabilitation programs; cooperation between secretary of interior, secretary of agriculture, and state agencies in planning, etc., in accordance with comprehensive plans; scope and implementation of programs; 
(B)by striking Sec. 201.; 
(C)in subsection (a), by inserting Conservation and rehabilitation programs.— after (a); and 
(D)in subsection (b), by inserting Implementation of programs.— after (b). 
(8)Section 202 (16 U.S.C. 670h) is amended— 
(A)by inserting at the beginning the following: 
 
202.Comprehensive plans for conservation and rehabilitation programs; 
(B) by striking Sec.  202.; 
(C)in subsection (a), by inserting Development by secretary of interior and secretary of agriculture; consultation with state agencies; prior written approval of concerned federal agencies.— after “(a)”; 
(D)in subsection (b), by inserting Development consistent with overall land use and management plans; hunting, trapping, and fishing authorized in accordance with applicable state laws and regulations.— after “(b)”; 
(E)in subsection (c), by inserting Cooperative agreements by state agencies for implementation of programs; modification; contents; hunting, trapping and fishing authorized in accordance with applicable state laws and regulations; regulations.— after “(c)”; and 
(F)in subsection (d), by inserting State agency agreements not cooperative agreements under other provisions.— after “(d)”. 
(9)Section 203 (16 U.S.C. 670i) is amended— 
(A)by inserting at the beginning the following: 
 
203.Public land management area stamps; agreement between state agencies and secretary of interior and secretary of agriculture requiring stamps for hunting, trapping, and fishing on public lands subject to programs; conditions of agreement;and 
(B)by striking Sec. 203.. 
(10)Section 204 (16 U.S.C. 670j) is amended— 
(A)by inserting at the beginning the following: 
 
204.Enforcement provisions; 
(B)by striking Sec.  204.; 
(C)in subsection (a), by inserting Violations and penalties.— after “(a)”; 
(D)in subsection (b), by inserting Designation of enforcement personnel powers; issuance of arrest warrants; trial and sentencing by united states magistrate judges.—after “(b)”; 
(E)in subsection (c), by inserting Seizure and forfeiture of equipment and vessels.— after “(c)”; and 
(F)in subsection (d), by inserting Applicability of customs laws to seizures and forfeitures; exceptions.— after “(d)”. 
(11)Section 205 (16 U.S.C. 670k) is amended— 
(A)by inserting at the beginning the following: 
 
205.Definitions;and 
(B)by striking Sec.  205.. 
(12)Section 206 (16 U.S.C. 670l) is amended— 
(A)by inserting at the beginning the following: 
 
206.Applicability to forest service and bureau of land management lands of public land management area stamp requirements; authorized fees;and 
(B)by striking Sec.  206.. 
(13)Section 207 (16 U.S.C. 670m) is amended— 
(A)by inserting at the beginning the following: 
 
207.Indian rights unaffected; state or federal jurisdiction regulating indian rights preserved;and 
(B)by striking Sec.  207.. 
(14)Section 209 (16 U.S.C. 670o) is amended— 
(A)by inserting at the beginning the following: 
 
209.Authorization of appropriations; 
(B)by striking Sec.  209.; 
(C)in subsection (a), by inserting Functions and responsibilities of secretary of the interior.— after “(a)”; 
(D)in subsection (b), by inserting Functions and responsibilities of secretary of agriculture.— after “(b)”; 
(E)in subsection (c), by inserting Use of other conservation or rehabilitation authorities.— after “(c)”; and 
(F)in subsection (d), by inserting Contract authority respecting property, services or assistance affecting state agencies; appropriations require‑ment.— after “(d)”. 
(c)Codification of change of nameSection 204(b) of such Act (16 U.S.C. 670j), as amended by subsection (b)(10) of this section, is amended by striking “magistrate” both places it appears and inserting “magistrate judge”. 
(d)Repeal of obsolete sectionSection 208 of such Act is repealed.  
CWorkplace and Depot Issues 
321.Public-private partnerships between Army industrial facilities and private entities 
(a)Expanded authoritySection 4544 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking the last sentence; 
(2)in subsection (d)— 
(A)in paragraph (1), by inserting multiyear after fixed-price; 
(B)by striking paragraph (2); and 
(C)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and 
(3)by striking subsection (k). 
(b)Effective dateThe amendments made by this section shall take effect on the earlier of the effective date of any regulations prescribed to implement those amendments or the date that is 90 days after the date of the enactment of this Act. 
DOther Matters 
331.Refined Petroleum Products, Marginal Expense Transfer Account 
(a)In generalChapter 131 of title 10, United States Code, is amended by inserting after section 2228 the following new section: 
 
2228a.Refined petroleum products, marginal expense transfer account 
(a)AccountThere is established in the Treasury the ‘Refined Petroleum Products, Marginal Expense Transfer Account’ (‘Transfer Account’). During any fiscal year, amounts in the Transfer Account shall be available without further appropriation to pay the marginal costs needed to purchase up to the quantity of refined petroleum products specified in the fiscal year budget request for use by Department of Defense entities for such year. 
(b)Calculation of marginal costsMarginal costs shall be calculated as the difference between the actual market prices paid by the Department of Defense for the refined petroleum products in a fiscal year and the prices specified for the purchase of such products in the President’s budget for that year. 
(c)Transfer of funds(1) During the course of any fiscal year, amounts sufficient to pay the marginal costs under subsection (a) shall be transferred from the Transfer Account to the Defense-Wide Working Capital Fund. 
(2)To the extent that the price specified for the purchase of refined petroleum products in the President’s budget submission for a fiscal year exceed the actual market prices paid by the Department for such products purchased in that year, the difference in price shall be transferred from the Defense-Wide Working Capital Fund to the Transfer Fund and such amounts shall be cancelled. 
(3)The transfer of such additional amount needed, amounts not needed through August, and an estimate for September should be transferred before the end of the fiscal year, with a final accounting and transfer within 60 days after the end of the fiscal year. 
(4)The transfer authority provided by this section is in addition to any other transfer authority available to the Department of Defense. 
(d)Authorization of appropriationsThere is appropriated to the Transfer Account such sums as may be necessary to carry out this section.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2228 the following new item: 
 
 
2228a. Refined petroleum products, marginal expense transfer account.. 
332.Four-year extension of authority to provide logistics support and services for weapons systems contractorsSection 365(g)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by striking September 30, 2010 and inserting September 30, 2014. 
333.Permanent authority for reimbursement of expenses for certain Navy mess operations Section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585) is amended— 
(1)in subsection (a), by inserting annually after may be used; 
(2)by striking subsection (b); 
(3)by redesignating subsection (c) as subsection (b); and 
(4)in subsection (b), as redesignated by paragraph (3)— 
(A)by striking during which the authority to pay for meals under subsection (a) is in effect; and 
(B)by striking such authority and inserting the authority to pay for meals under subsection (a). 
334.Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines 
(a)Transportation on DoD vehicles and aircraftSubsection (a) of section 2649 of title 10, United States Code, is amended— 
(1)By inserting Authority.— before Whenever; and 
(2)by inserting , vehicles, or aircraft in the first sentence after vessels both places it appears. 
(b)Amounts charged for transportation in emergency, disaster, or humanitarian response cases 
(1)Limitation on amounts chargedThe second sentence of subsection (a) of such section is amended by inserting before the period the following: , except that in the case of transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance, any amount charged for such transportation may not exceed the cost of providing the transportation. 
(2)Crediting of receiptsSubsection (b) of such section is amended by striking Amounts and inserting Crediting of receipts.—Any amount received under this section with respect to transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance may be credited to the appropriation, fund, or account used in incurring the obligation for which such amount is received. In all other cases, amounts. 
(c)Transportation during contingencies or disaster responsesSuch section is further amended by adding at the end the following new subsection: 
 
(c)Transportation of allied personnel during contingencies or disaster responsesWhen space is available on vessels, vehicles, or aircraft operated by the Department of Defense and the Secretary of Defense determines that operations in the area of a contingency operation or disaster response would be facilitated if allied forces or civilians were to be transported using such vessels, vehicles, or aircraft, the Secretary may provide such transportation on a noninterference basis, without charge.. 
(d)Conforming amendmentSection 2648 of such title is amended by inserting , vehicles, or aircraft after vessels in the matter preceding paragraph (1). 
(e)Technical amendments 
(1)The heading of section 2648 of such title is amended to read as follows: 
 
2648.Persons and supplies: sea, land, and air transportation. 
(2)The heading of section 2649 of such title is amended to read as follows: 
 
2649.Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft. 
(f)Clerical amendmentsThe table of sections at the beginning of chapter 157 of such title is amended by striking the items relating to sections 2648 and 2649 and inserting the following new items: 
 
 
2648. Persons and supplies: sea, land, and air transportation. 
2649. Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft.. 
335.Proceeds from Army post laundry facilities 
(a)Authority To retain receiptsChapter 437 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4596.Army post laundries: disposition of receipts 
(a)Use of proceedsMoney received for laundry work performed by Army post laundries shall be used to pay the cost of maintenance and operation of those laundries. Any amount remaining at the end of the fiscal year after the cost has been so paid shall be deposited in the Treasury to the credit of the appropriation from which the cost of operating the laundries is paid. 
(b)Public fundsThe receipts and expenditures of Army post laundries shall be accounted for as public funds.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4596. Army post laundries: disposition of receipts.. 
IVMILITARY PERSONNEL AUTHORIZATIONS 
AActive Forces 
401.End strengths for active forces The Armed Forces are authorized strengths for active duty personnel as of September 30, 2011, as follows: 
(1)The Army, 569,400. 
(2)The Navy, 328,700. 
(3)The Marine Corps, 202,100. 
(4)The Air Force, 332,200. 
402.Revision to permanent end strength levels for the Navy and Air Force Section 691(b) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking 328,800 and inserting 324,300; and 
(2)in paragraph (4), by striking 331,700 and inserting 332,200. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2011, as follows: 
(1)The Army National Guard of the United States, 358,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 65,500. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 106,700. 
(6)The Air Force Reserve, 71,200. 
(7)The Coast Guard Reserve, 10,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the Reserves Within the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2011, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,688. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,584. 
(6)The Air Force Reserve, 2,992. 
413.End strengths for military technicians (dual status) The minimum number of military technicians (dual status) as of the last day of fiscal year 2011 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,537. 
(2)For the Army National Guard of the United States, 27,210. 
(3)For the Air Force Reserve, 10,720. 
(4)For the Air National Guard of the United States, 22,394. 
414.Fiscal year 2011 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2011, may not exceed the following: 
(A)For the Army National Guard of the United States, 2,520. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2011, may not exceed 453. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2011, may not exceed 90. 
(b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational support During fiscal year 2011, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
416.Navy Reserve flag officer allocation; removal of statutory distribution limitsSection 12004(c) of title 10, United States Code, is amended by striking paragraphs (2), (3), and (5). 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsThere is hereby authorized to be appropriated for military personnel for fiscal year 2011 a total of $127,668,630,000. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2011. 
VMILITARY PERSONNEL AUTHORIZATIONS 
AOfficer Personnel Policy 
501.Promotion list removal actions 
(a)Active-Duty listSection 629 of title 10, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalIf an officer on the active-duty list is discharged or dropped from the rolls, transferred to a retired status, or found to have been erroneously included in a zone of consideration, after having been recommended for promotion to a higher grade under this chapter, but before being promoted, the officer shall be administratively removed from the promotion list under regulations prescribed by the Secretary concerned.. 
(b)Reserve active-Status listSection 14310 of such title is amended by adding at the end the following new subsection: 
 
(d)Administrative removalIf an officer on the reserve active-status list is discharged or dropped from the rolls, transferred to a retired status, or found to have been erroneously included in a zone of consideration, after having been recommended for promotion to a higher grade under this chapter or after having been found qualified for Federal recognition in the higher grade under title 32, but before being promoted, the officer shall be administratively removed from the promotion list under regulations prescribed by the Secretary concerned.. 
502.Technical revisions to definition of joint matters for purposes of joint officer management Section 668(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking multiple and inserting integrated; and 
(B)by striking and at the end of the subparagraph (D) and inserting or; and 
(2)in paragraph (2)— 
(A)by striking multiple and inserting integrated; and 
(B)by striking participants from and all that follows and inserting “participants from— 
 
(A)more than one military department; or 
(B)a military department and one or more of the following: 
(i)Other departments and agencies of the United States. 
(ii)The military forces or agencies of other countries. 
(iii)Non-governmental persons or entities.. 
503.Eligibility of officers to serve on boards of inquiry for separation of regular officers for substandard performance and other reasons 
(a)Active dutySection 1187 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking paragraphs (2) and (3) and inserting the following: 
 
(2)Each member of the board shall be senior in rank or grade to the officer being required to show cause for retention on active duty and at least one member of the board— 
(A)shall be in or above the grade of major or lieutenant commander if the grade of the officer being required to show cause for retention on active duty, is below the grade of major or lieutenant commander; or 
(B)shall be in a grade above lieutenant colonel or commander if the grade of the officer being required to show cause for retention on active duty, is major or lieutenant commander or above.; 
(2)in subsection (b), by striking officer— and all that follows through the period at the end and inserting meets the grade requirements of subsection (a)(2).; and 
(3)by adding at the end the following new subsection: 
 
(e)RegulationsThe Secretary of a military department may prescribe regulations limiting the eligibility of officers to serve as board members to those otherwise qualified officers who, in the opinion of the Secretary, are suited for that duty by reason of age, education, training, experience, length of service, and temperament.. 
(b)ReservesSection 14906 of such title is amended— 
(1)in subsection (a), by striking paragraphs (2) and (3) and inserting the following: 
 
(2)Each member of the board shall be senior in rank or grade to the officer being required to show cause for retention in an active status and at least one member of the board— 
(A)shall be in or above the grade of major or lieutenant commander if the grade of the officer being required to show cause for retention in an active status is below the grade of major or lieutenant commander; or 
(B)shall be in a grade above lieutenant colonel or commander if the grade of the officer being required to show cause for retention in an active status is major or lieutenant commander or above.; and 
(2)by adding at the end the following new subsection: 
 
(c)RegulationsThe Secretary of a military department may prescribe regulations limiting the eligibility of officers to serve as board members to those otherwise qualified officers who, in the opinion of the Secretary, are suited for that duty by reason of age, education, training, experience, length of service, and temperament.. 
504.Temporary authority to reduce minimum length of commissioned service required for voluntary retirement as an officer 
(a)ArmySection 3911(b)(2) of title 10, United States Code, is amended by striking January 6, 2006 and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(b)Navy and marine corpsSection 6323(a)(2)(B) of such title is amended by striking January 6, 2006 and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(c)Air forceSection 8911(b)(2) of such title is amended by striking January 6, 2006 and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
505.Continuation of warrant officers on active duty to complete disciplinary action 
(a)In generalChapter 33A of title 10, United States Code, is amended by inserting after section 580a following new section: 
 
580b.Continuation of warrant officers on active duty to complete disciplinary actionWhen any action has been commenced against a warrant officer with a view to trying such officer by court-martial and such warrant officer is to be separated or retired in accordance with this chapter, the Secretary of the military department concerned may delay the separation or retirement of the officer, without prejudice to such action, until the completion of the action.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 580a the following new item: 
 
 
580b. Continuation of warrant officers on active duty to complete disciplinary action.. 
506.Authority to designate certain inactive Reserve officers as not to be considered for selection for promotion Section 14301 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(i)Certain officers not To be considered for selection for promotionThe Secretary concerned may provide that an officer who is in an active status but in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of such section (relating to membership in a reserve component) shall not be considered for selection for promotion at any time the officer otherwise would be so considered. The officer may remain on the reserve active-status list.. 
507.Nondisclosure of information from discussions, deliberations, notes and records of special selection boards 
(a)Nondisclosure of board proceedingsSection 613a of title 10, United States Code, is amended— 
(1)in subsection (a), by striking section 611 and all that follows through the board and inserting the following: sections 573, 611, or 628 of this title may not be disclosed to any person not a member of the board except as authorized or required by this title to process the board’s report. The prohibition in the preceding sentence is an exemption by statute referred to in paragraph (3) of section 552(b) of title 5.; 
(2)in subsection (b) by striking and records and inserting Notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 573, 611, or 628 of this title, regardless of the date on which the board was convened.. 
(b)Reports of boardsSection 628(c)(2) of such title, is amended by striking 576(d) and 576(f) and inserting 576(d), 576(f), and 613a. 
(c)Reserve boardsSection 14104 of such title, is amended— 
(1)in subsection (a), by striking section 14101 and all that follows and inserting sections 14101 or 14502 of this title may not be disclosed to any person not a member of the board except as authorized or required by this title to process the board’s report.; 
(2)in subsection (b), by striking and records and inserting Notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 14101 or sections 14502 of this title, regardless of the date on which the board was convened.. 
508.Changes to process involving promotion boards for joint qualified officers and officers with Joint Staff experience 
(a)Board compositionSection 612(c) of title 10, United States Code, is amended— 
(1)by striking serving in, or have served in, joint duty assignments and inserting officers who are serving on, or have served on, the Joint Staff or are joint qualified officers; 
(2)by striking currently serving in a joint duty assignment and inserting is a joint qualified officer; and 
(3)by inserting before the period at the end the following: or in the case of a selection board that is considering officers in specialties identified in paragraph (2) or (3) of section 619a(b) of this title. 
(b)Information furnished to selection boardsSection 615 of such title is amended by striking in joint duty assignments of officers who are serving, or have served, in such assignments in subsections (b)(5) and (c) and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
(c)Action on report of selection boardsSection 618(b) of such title is amended— 
(1)in paragraph (1), by striking are serving, or have served, in joint duty assignments and inserting are serving on, or have served on, the Joint Staff or are joint qualified officers; 
(2)in paragraphs (2)(A) and (2)(B), by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers; and 
(3)in paragraph (4), by striking in joint duty assignments and inserting who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
509.Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority 
(a)Regular officers 
(1)Authority for appointments by commission in warrant officer w–1 gradeThe first sentence of section 571(b) of title 10, United States Code, is amended by striking by the Secretary concerned and inserting , except that with respect to an armed force under the jurisdiction of the Secretary of a military department, the Secretary concerned may provide by regulation that appointments in that grade in that armed force shall be made by commission. 
(2)Appointing authorityThe second sentence of such section is amended by inserting before the period at the end the following: , and appointments in the grade of regular warrant officer, W–1 (whether by warrant or commission), shall be made by the President, except that appointments in that grade in the Coast Guard shall be made by the Secretary concerned. 
(b)Reserve officersSubsection (b) of section 12241 of such title is amended to read as follows: 
 
(b)Appointments in permanent reserve warrant officer grades shall be made in the same manner as is prescribed for regular warrant officer grades by section 571(b) of this title.. 
(c)Presidential functionsExcept as otherwise provided by the President by Executive order, the provisions of Executive Order 13384 (10 U.S.C. 531 note) relating to the functions of the President under the second sentence of section 571(b) of title 10, United States Code, shall apply in the same manner to the functions of the President under section 12241(b) of title 10, United States Code. 
BGeneral Service Authorities 
511.Authority for assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit programSection 10216(d)(2) of title 10, United States Code, is amended by inserting or by the Air Force Reserve in an area other than the Air Force Reserve unit program before the period at the end. 
512.Authority for service commitment for Reservists who accept fellowships, scholarships, or grants to be performed in the Selected Reserve 
(a)In generalSection 2603(b) of title 10, United States Code, is amended by inserting (or in the case of a member of the Selected Reserve, on active duty or in the Selected Reserve as specified in the agreement) after active duty. 
(b)Effective dateThe amendment made by subsection (a) shall apply to agreements entered into under section 2603(b) of title 10, United States Code, after the date of the enactment of this Act. 
513.Active duty obligation for graduates of the military academies participating in the Health Professions Scholarship Program 
(a)United states military academy graduates in the health professions scholarship programSubsection (a) of section 4348 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the health care degree or training program.. 
(b)United states naval academy graduates in the health professions scholarship programSubsection (a) of section 6959 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the midshipman participates in a program under section 2121 of this title, the midshipman will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the health care degree or training program.. 
(c)United states air force academy graduates in the health professions scholarship programSubsection (a) of section 9348 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in the health care degree or training program.. 
514.Authority for direct appointment of graduates of the United States Merchant Marine Academy into the National Guard Section 305(a)(5) of title 32, United States Code, is amended by inserting the United States Merchant Marine Academy, after Air Force Academy,. 
515.Wear of military uniform by military technicians (dual status) while performing duties as a military technician (dual status)Section 10216(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Pursuant to regulations prescribed by the Secretary concerned, a military technician (dual status) may be required to wear the military uniform appropriate for the member’s grade while performing duties as a military technician (dual status).. 
516.Authority for temporary employment of non-dual status military techniciansSection 10217 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking the period at the end of paragraph (2) and inserting ; or; and 
(B)by adding at the end the following new paragraph: 
 
(3)was hired as a temporary employee for a period not to exceed two years to fill a vacancy created by the mobilization of a military technician (dual status) occupying a position under section 10216 of this title and the length of the temporary employment may not exceed the period of mobilization of the military technician (dual status) whose vacancy is being filled by the temporary employee.; and 
(2)by adding at the end the following new subsection: 
 
(d)Exception for temporary employment 
(1)Notwithstanding section 10218 of this title, the Secretary of the Army or the Secretary of the Air Force may employ, for a period not to exceed two years, an individual to serve as a military technician (non-dual) status if the individual is placed in a position that was occupied by a military technician who is unable temporarily to perform the function of the position because of a contingency operation or as determined by the Secretary. 
(2)An individual employed as a military technician (non-dual status) under paragraph (a) shall not be considered a non-dual status technician for the purposes of subsection (c).. 
CEducation and Training 
521.Repayment of education loan repayment benefits 
(a)Enlisted members on active duty in specified military specialtiesSection 2171 of title 10, United States Code, is amended by adding at the end the following new subsections: 
 
(g)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 16301 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. 
(h)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability.. 
(b)Members of selected reserveSection 16301 of such title is amended by adding at the end the following new subsections: 
 
(h)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 2171 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. 
(i)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability.. 
522.Participation of health professions scholarship recipients in active duty health profession loan repayment programSection 2173(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The person is enrolled in the Armed Forces Health Professions Scholarship and Financial Assistance Program under subchapter I of chapter 105 of this title for a number of years less than is required to complete the normal length of the course of study required for the specific health profession.. 
523.Adjust Solomon Amendment Federal Register reporting requirementSection 983 of title 10, United States Code, is amended by striking subsection (f). 
524.Increase in number of private sector civilians authorized for admission to National Defense UniversitySection 2167(a) of title 10, United States Code, is amended by striking 20 full-time student positions and inserting 35 full-time student positions. 
525.Authority for permanent professors at the United States Air Force Academy to hold command positions while on periods of sabbatical Section 9334(b) of title 10, United States Code, is amended by adding at the end the following new sentence: However, a permanent professor who is on an operational tour or sabbatical duty away from the Academy may, if so authorized by the Secretary of the Air Force, exercise command of units to which assigned while on such duty.. 
526.Modification of Junior Reserve Officers’ Training Corps minimum unit strengthSection 2031 of title 10, United States Code, is amended— 
(1)in subsection (b)(1)— 
(A)by striking 10 percent and all that follows through 8th grade and inserting 75, when total institutional enrollment does not exceed 1,000; and 
(B)by striking whichever is less and inserting if the total institutional enrollment is 1,000 or greater; 
(2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and 
(3)by inserting after subsection (b) the following new subsection (c): 
 
(c)The Secretary concerned may waive the minimum enrollment requirement in subsection (b)(1) if the Secretary determines that such a waiver is in the best interests of the service or is necessary to provide a fair and equitable geographic distribution of units.. 
527.Increase maximum age for prospective Reserve Officer Training Corps scholarship recipients 
(a)Eligibility for financial assistanceSubsection (a) of section 2107 of title 10, United States Code, is amended by striking 31 years and inserting 35 years. 
(b)Eligibility for members of army reserve and army national guardSubsection (a)(1) of section 2107a of such title is amended by striking 31 years and inserting 35 years. 
528.Payment for supplemental educational assistance under Post-9/11 Educational Assistance Program from Department of Defense education benefits fund 
(a)Payment from DoD education benefits fundSection 3324(b) of title 38, United States Code, is amended— 
(1)by striking (b) Costs.—Payments and inserting the following:
“(b)Costs 
“(1)In generalExcept as provided in paragraph (2), payments”; and 
(2)by adding at the end the following new paragraph: 
 
(2)Supplemental educational assistancePayments for supplemental educational assistance under section 3316 shall be made from the Department of Defense Education Benefits Fund established under section 2006 of title 10 or from appropriations available to the Department of Homeland Security for that purpose, as applicable.. 
(b)Department of defense funding of assistanceSection 2006(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking chapter 30 and inserting chapters 30 and 33; and 
(2)in paragraph (2)— 
(A)in subparagraph (A), by inserting or 3316(a) after 3015(d); and 
(B)in subparagraph (B)— 
(i)by inserting or section 3316(b) after chapter 30 in the matter preceding clause (i); 
(ii)by striking or at the end of clause (i); 
(iii)by striking the period at the end of clause (ii) and inserting ; or; and 
(iv)by adding at the end the following new clause: 
 
(iii)enter a period of service that will establish entitlement to such educational assistance under section 3316(b)(2) of such title, in the case of persons eligible for educational assistance under chapter 33 of such title.. 
DMilitary Justice and Legal Matters 
531.Enhanced authority to punish contempt in military justice proceedings 
(a)In generalThe text of section 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(a)Authority To punish contemptA military judge detailed to any court-martial, a Court of Inquiry, the Court of Appeals for the Armed Forces, a military Court of Criminal Appeals, a provost court, or military commission may punish for contempt any person who— 
(1)uses any menacing word, sign, or gesture in its presence; 
(2)disturbs its proceedings by any riot or disorder; or 
(3)willfully disobeys the lawful writ, process, order, rule, decree, or command of same. 
(b)PunishmentThe punishment for contempt under subsection (a) may not exceed confinement for 30 days or a fine of $1,000, or both. 
(c)Inapplicability to military commissions under chapter 47AThis section does not apply to a military commission established under chapter 47A of this title.. 
(b)Effective dateThe amendment made by this section shall apply with respect to acts of contempt described in section 848(a) of title 10, United States Code (article 48(a) of the Uniform Code of Military Justice), as amended by subsection (a), that are committed after the date of the enactment of this Act. 
532.Authority to compel production of documentary evidence prior to trial in military justice cases 
(a)Subpoena duces tecumSection 847 of title 10, United States Code (article 47 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a)(1), by striking board; and inserting board or has been duly issued a subpoena duces tecum for an investigation, including an investigation pursuant to section 832(b) of this title (article 32(b)); and; and 
(2)in subsection (c), by striking or board, and inserting board, trial counsel, or convening authority,. 
(b)Repeal of obsolete provisions relating to fees and mileage payable to witnessesSuch section is further amended— 
(1)in subsection (a)— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraph (3) as paragraph (2); and 
(2)by striking subsection (d). 
(c)Technical amendmentsSubsection (a) of such section is further amended by striking subpenaed in paragraphs (1) and (2) (as redesignated by subsection (b)(1)(B)) and inserting subpoenaed. 
(d)Effective dateThe amendments made by subsection (a) shall apply with respect to subpoenas issued after the date of the enactment of this Act. 
EDecorations and Awards 
541.Authority for award of Bronze Star medal to members of military forces of friendly foreign nations 
(a)AuthoritySection 1133 of title 10, United States Code, is amended— 
(1)by striking awarded to a member and inserting “awarded to— 
 
(1)a member; 
(2)by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(2)a member of the military forces of a friendly foreign nation whose action leading to a recommendation for award of the Bronze Star occurred in a geographic area for which members of the armed forces are authorized special pay under section 310 of title 37.. 
(b)Clerical amendments 
(1)Section headingThe heading for such section is amended to read as follows: 
 
1133.Bronze Star: limitation to members receiving imminent danger pay and members of military services of friendly foreign nations in imminent-danger-pay areas. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 57 of such title is amended to read as follows: 
 
 
1133. Bronze Star: limitation to members receiving imminent danger pay and members of military services of friendly foreign nations in imminent-danger-pay areas.. 
(c)Effective dateParagraph (2) of section 1133 of title 10, United States Code, as added by subsection (a)(2), shall take effect as of October 30, 2000. 
FMilitary Family Readiness Matters 
551.Additional member of Department of Defense Military Family Readiness Council 
(a)Addition of the spouse of a general or admiralParagraph (1) of section 1781a(b) of title 10, United States Code, is amended by inserting before the period at the end of subparagraph (D) the following: and in addition one individual appointed by the Secretary who is the spouse of an officer serving in the grade of general or admiral. 
(b)Technical amendmentSubparagraph (E) of such paragraph is amended by striking the senior and all that follows through member and inserting the senior enlisted advisor, or the spouse of a senior enlisted member,. 
552.Repeal automatic enrollment in Family Servicemembers’ Group Life Insurance for military members who are married to other military membersSection 1967(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (A)(ii), by inserting other than a dependent who is also a member of a uniformed service and, because of such membership, automatically insured under this paragraph after insurable dependent of the member; and 
(2)in subparagraph (C)(ii), by inserting other than a dependent who is also a member of a uniformed service and, because of such membership, automatically insured under this paragraph after insurable dependent of the member. 
553.Revised structure and functions of the Reserve Forces Policy Board 
(a)In generalSection 10301 of title 10, United States Code, is amended to read as follows: 
 
10301.Reserve Forces Policy Board 
(a)FunctionsAs provided in section 175 of this title, there is in the Office of the Secretary of Defense a Reserve Forces Policy Board. The Board shall serve as an independent adviser to the Secretary of Defense to provide advice and recommendations to the Secretary on strategies, policies, and practices designed to improve and enhance the capabilities, efficiency, and effectiveness of the National Guard and reserve components. The Board shall report directly to the Secretary to provide independent advice and recommendations to the Secretary on matters relating to the National Guard and reserve components. 
(b)MembershipThe Board consists of 20 members, appointed or designated as follows: 
(1)A civilian chairman appointed by the Secretary of Defense, who shall be a person who the Secretary determines has the knowledge of, and experience in, policy matters relevant to national security and National Guard and reserve component matters required to carry out the duties of chairman. 
(2)Two reserve general officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Army, one of whom shall be a member of the Army National Guard of the United States and one of whom shall be a member of the Army Reserve. 
(3)Two reserve officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Navy, one of whom shall be a Navy Reserve flag officer and one of whom shall be a Marine Corps Reserve general officer. 
(4)Two reserve general officers designated by the Secretary of Defense upon the recommendation of the Secretary of the Air Force, one of whom shall be a member of the Air National Guard of the United States and one of whom shall be a member of the Air Force Reserve. 
(5)One Coast Guard flag officer designated by the Secretary of Homeland Security when the Coast Guard is not operating as a service within the Department of the Navy, or designated by the Secretary of Defense, upon the recommendation of the Secretary of the Navy, when the Coast Guard is operating as a service in the Navy under section 3 of title 14. 
(6)Ten persons appointed or designated by the Secretary of Defense, each of whom shall be a United States citizen and have significant knowledge of and experience in policy matters relevant to national security and National Guard and reserve component matters and shall be one of the following: 
(A)An individual not employed in any Federal or State department or agency. 
(B)An individual employed by a Federal or State department or agency. 
(C)An officer of a regular component on active duty, or an officer of a reserve component in an active status, who has served or is serving in a senior position on the Joint Staff, a combatant command headquarters staff, or a service headquarters staff. 
(7)A reserve officer of the Army, Navy, Air Force, or Marine Corps who is a general or flag officer recommended by the chairman and designated by the Secretary of Defense, who shall serve without vote— 
(A)as military adviser to the chairman; 
(B)as military executive officer of the Board; and 
(C)as supervisor of the Board operations and staff. 
(8)A senior enlisted member of a reserve component recommended by the chairman and appointed by the Secretary of Defense, who shall serve without vote as enlisted military adviser to the chairman. 
(c)Independent adviceIn the case of a member of the Board who is an officer or employee of the Department of Defense or a member of the armed forces, the advice provided in that member’s capacity as a member of the Board shall be rendered independently of the Board member’s other duties as an officer or employee of the Department of Defense or member of the armed forces. 
(d)Matters To be acted onThe Board shall act on those matters referred to it by the chairman and on any matter raised by a member of the Board. 
(e)StaffThe Board shall be supported by a staff consisting of one full-time officer from each of the reserve components listed in paragraphs (1) through (6) of section 10101 of this title who holds the grade of colonel, or in the case of the Navy the grade of captain, or who has been selected for promotion to that grade. These officers shall also serve as liaisons between their respective components and the Board. They shall perform their staff and liaison duties under the supervision of the Military Executive in an independent manner reflecting the independent nature of the Board. 
(f)Relationship to service reserve policy committees and boardsThis section does not affect the committees and boards prescribed within the military departments by sections 10302 through 10305 of this title, and a member of such a committee or board may, if otherwise eligible, be a member of the Reserve Forces Policy Board. 
(g)Inapplicability of federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
(h)Employee status and compensation 
(1)A member of the Board appointed under paragraph (1) or (6) of subsection (b) who is not, by reason of service other than service with the Board, an employee of the Federal Government or a member of the armed forces shall not be considered a Federal Government employee by reason of service on the Board except for the purposes of the following provisions of law: 
(A)Chapter 57 of title 5, relating to travel and transportation. 
(B)Chapter 81 of title 5, relating to compensation for work-related injuries. 
(C)Chapter 171 of title 28 and any other Federal statute relating to tort liability. 
(D)Chapter 73 of title 5, sections 201, 202, 203, 205, 207, 208, and 209 of title 18, and the Ethics in Government Act of 1978 (5 U.S.C. App.), relating to employee conduct, ethics, conflict of interest, and corruption. 
(E)If the individual receives compensation under paragraph (2), applicable provisions of subchapters II and VIII of chapter 55 of title 5 (relating to pay withholdings and settlement of accounts), section 459 of the Social Security Act (42 U.S.C. 659) (relating to garnishment for child support and alimony), and general employment laws that apply to the compensation of both Federal and non-Federal employees, such as the Federal Insurance Contributions Act. 
(2)A member of the Board described in paragraph (1) shall serve without compensation unless the Secretary of Defense approves payment of a rate of pay, subject to the limitation in section 5373 of title 5.. 
(b)Board membership transition provisionThe members of the Reserve Forces Policy Board as of the date of the enactment of this Act shall continue to serve on the Board in accordance with their respective terms of service as of such date, and except to ensure that the positions of chairman and military executive of the Board continue to be filled, and to ensure that the reserve components listed in paragraphs (1) through (7) of section 10101 of title 10, United States Code, continue to have representation, no appointment or designation of a member of the Board may be made after such date until the number of voting members of the Board is fewer than 18. Once the number of voting members is fewer than 18, vacancies in the Board membership shall be filled in accordance with section 10301 of title 10, United States Code, as amended by subsection (a). 
(c)Revision to annual report requirementSection 113(c)(2) of title 10, United States Code, is amended by striking the reserve programs of the Department of Defense and on any other matters and inserting on any National Guard and reserve component matter. 
VICOMPENSATION AND OTHER PERSONNEL BENEFITS 
APay and Allowances 
601.Repeal of mandatory high-deployment allowance 
(a)Repeal of authority for payment of high-Deployment allowance 
(1)In generalSection 436 of title 37, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 436. 
(b)Repeal of requirements relating to management of deployment of members 
(1)In generalSection 991 of title 10, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 50 of such title is amended by striking the item relating to section 991. 
602.Basic Allowance for Housing for two-member couples when one is on sea duty 
(a)In generalSubparagraph (C) of section 403(f)(2) of title 37, United States Code, is amended to read as follows: 
 
(C)Notwithstanding section 421 of this title, a member of a uniformed service in a pay grade below pay grade E–6 who is assigned to sea duty and is married to another member of a uniformed service is entitled to a basic allowance for housing subject to the limitations of subsection (e).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2011. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forces The following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for certain health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
(9)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
613.One-year extension of special pay and bonus authorities for nuclear officers The following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
(4)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
614.One-year extension of authorities relating to payment of other title 37 bonuses and special pay The following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between armed forces. 
(8)Section 329(j), relating to incentive bonus for retired members and reserve component members volunteering for high-demand, low-density assignments. 
(9)Section 330(f), relating to accession bonus for officer candidates. 
(10)Section 331(h), relating to general bonus authority for enlisted members. 
(11)Section 332(g), relating to general bonus authority for officers. 
(12)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(13)Section 351(i), relating to hazardous duty pay. 
(14)Section 352(g), relating to assignment pay or special duty pay. 
(15)Section 353(j), relating to skill incentive pay or proficiency bonus. 
(16)Section 355(i), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of referral bonuses The following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 1030(i), relating to health professions referral bonus. 
(2)Section 3252(h), relating to Army referral bonus. 
616.Ineligiblity of certain Federal Government employees for income replacement payments 
(a)Ineligibility for paymentSection 910(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)A civilian employee of the Federal Government is not entitled to a payment under this section for any period during which such employee is performing active duty service that is covered by section 5538 of title 5, or a similar benefit under another authority.. 
(b)Effective dateParagraph (3) of such section 910(b) of title 37, United States Code, as added by subsection (a), shall apply to payment for months beginning on or after the date of the enactment of this Act. 
CTravel and Transportation Allowances 
621.Authorized travel and transportation for designated person attendance at Yellow Ribbon Reintegration events 
(a)Travel and transportation authorization 
(1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 411k the following new section: 
 
411l.Travel and transportation: designated person at Yellow Ribbon Reintegration events 
(a)AuthorizationUnder uniform regulations prescribed by the Secretaries concerned: 
(1)Travel and transportation may be allowed for a person designated by a designating member of the uniformed services described in subsection (c), consistent with subsection (d), if the Secretary concerned determines that the presence of such a designated person may contribute to the purposes of Yellow Ribbon Reintegration Program events authorized under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 122). 
(2)A member of the uniformed services who is a designated person for purposes of this section may also be allowed travel and transportation authorized in paragraph (1) of this subsection. 
(b)Designated personSubject to the discretion of the Secretary concerned: 
(1)The term ‘designated person’ means any person or persons designated by a designating member of the uniformed services described in subsection (c). 
(2)A designation of a person for purposes of this section may be changed at any time. 
(c)Designating member of the uniformed servicesA designating member of the uniformed services means a member who may attend a Yellow Ribbon Reintegration Program event.
(d)Authorization and expenses 
(1)The travel and transportation authorized under subsection (a) applies to a designated person while away from their home or place of business for the purpose of attending a Yellow Ribbon Reintegration Program event. 
(2)The expenses associated with the travel and transportation authorized under subsection (a) may be reimbursed as an actual and necessary travel expense or paid as an authorized per diem rate, or may be paid by using a combination thereof, but not to exceed the rates established under section 404(d) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 411k the following new item: 
 
 
411l. Travel and transportation: designated person at Yellow Ribbon Reintegration events.. 
DRetired Pay, Former Spouse, and Survivor Matters 
631.Expansion of eligibility for concurrent receipt of retired pay and disability compensation 
(a)Phased expansionSubsection (a) of section 1414 of title 10, United States Code, is amended to read as follows: 
 
(a)Payment of both retired pay and compensation 
(1)In general 
(A)Subject to subsection (b), a member or former member of the uniformed services who is entitled for any month to retired pay and who is also entitled for that month to veterans’ disability compensation for a qualifying service-connected disability (hereinafter in this section referred to as a qualified retiree) is entitled to be paid both for that month without regard to sections 5304 and 5305 of title 38. 
(B)During the period beginning on January 1, 2004, and ending on December 31, 2013, payment of retired pay to a qualified retiree is subject to subsection (c), except that payment of retired pay is subject to subsection (c) only during the period beginning on January 1, 2004, and ending on December 31, 2004, in the case of the following: 
(i)A qualified retiree receiving veterans’ disability compensation for a disability rated as 100 percent. 
(ii)A qualified retiree receiving veterans’ disability compensation at the rate payable for a 100 percent disability by reason of a determination of individual unemployability. 
(C)Notwithstanding subsection (c), on or after January 1, 2011, a qualified retiree described in subparagraph (2)(B) or (2)(C) is entitled to payment of both retired pay and compensation under this subsection, subject to subsection (b). 
(2)Qualifying service-connected disabilityIn this section, the term ‘qualifying service-connected disability’ means— 
(A)in the case of a member or former member who is receiving retired pay under any provision of law other than chapter 61 of this title or who is receiving retired pay under chapter 61 of this title and who is also otherwise entitled to retired pay under any other section of this title, a service-connected disability or combination of service-connected disabilities that is rated as not less than 50 percent disabling by the Secretary of Veterans Affairs; 
(B)in the case of a member or former member who is receiving retired pay under chapter 61 of this title and who is not also otherwise entitled to retired pay under any other section of this title, a service-connected disability or combination of service-connected disabilities that is rated at the disabling level specified by the Secretary of Veterans Affairs and is effective on or after the following dates: 
(i)January 1, 2011, rated 100 percent, or a rate payable at 100 percent by reason of individual unemployability or rated 90 percent; 
(ii)January 1, 2012, rated 80 percent or 70 percent; and 
(iii)January 1, 2013, rated 60 percent or 50 percent; and 
(C)in the case of a member or former member who is receiving retired pay under chapter 61 regardless of being otherwise entitled to retired pay under any other section of this title, a service-connected disability or combination of service-connected disabilities that is rated at the disabling level specified by the Secretary of Veterans Affairs and is effective on or after the following dates: 
(i)January 1, 2014, rated 40 percent or 30 percent; and 
(ii)January 1, 2015, any rating.. 
(b)Special rules modificationSubsection (b) of such section is amended to read as follows: 
 
(b)Special rules for chapter 61 disability retirees 
(1)General ruleThe retired pay of a member retired under chapter 61 of this title is subject to reduction under sections 5304 and 5305 of title 38, but only to the extent that the amount of the member’s retired pay under chapter 61 of this title exceeds the amount of retired pay to which the member would have been entitled under any other provision of law based upon the member’s service in the uniformed services if the member had not been retired under chapter 61 of this title. 
(2)Special rule for chapter 61 retirees not otherwise entitled to retired payThe retired pay of a member retired under chapter 61 of this title who is not otherwise entitled to retired pay under any other section of this title is subject to reduction under sections 5304 and 5305 of title 38, but only to the extent that the amount of the member’s retired pay under chapter 61 of this title exceeds the amount equal to 2½ percent of the member’s years of creditable service multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member.. 
(c)Conforming amendmentSubsection (c) of such section is amended by striking the second sentence and inserting subparagraph (A). 
(d)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
1414.Concurrent payment of retired pay and veterans’ disability compensation. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 71 of such title is amended to read as follows: 
 
 
1414. Concurrent payment of retired pay and veterans’ disability compensation.. 
632.Authorization to submit application for direct payment 
(a)Permit application for direct payment by memberSection 1408(d) of title 10, United States Code, is amended in the first sentence of paragraph (1) by inserting by a member or former member or the spouse or former spouse of such member after the Secretary concerned. 
(b)Conditions for direct paymentSection 1408(d) of such title is further amended by adding at the end the following new paragraph: 
 
(8)A former spouse who accepts payment shall be deemed— 
(A)to have consented and agreed to the recovery of any future overpayments, including recovery by involuntary collection from the former spouse or his or her estate; and 
(B)to have agreed to give prompt notice in writing to the Secretary if— 
(i)the operative court order upon which payment is based is vacated, modified, or set aside; 
(ii)the former spouse is ineligible for alimony for any reason, including remarriage, if all or a part of the payment is for alimony; or 
(iii) the former spouse is ineligible for child support payments for any reason, including the death, emancipation, adoption, or attainment of majority of a child whose support is provided through direct payment to a former spouse from retired pay.. 
(c)Effective dateThe amendments made by this section shall apply to applications for direct payment of retired pay submitted to the Secretary concerned after the end of the 90-day period beginning on the date of enactment of this Act. 
633.Survivor Benefit Plan: extension of period for election deemed to have been made 
(a)In generalSection 1450(f)(3)(C) of title 10, United States Code, is amended by striking one year and inserting five years. 
(b)Effective dateThe amendment made by this section shall apply with respect to divorces, dissolutions, annulments, or legal separations that become effective after the end of the 90-day period beginning on the date of enactment of this Act. 
634.Prohibit court-ordered payments before retirement based on imputation of retired pay 
(a)AuthoritySection 1408(c)(3) of title 10, United States Code, is amended— 
(1)by inserting (A) after (3); and 
(2)by adding at the end the following new subparagraph: 
 
(B)A court may not order a member to make payments based upon an imputation of a property interest in future retired pay of any kind to a spouse or former spouse before the date of the member’s actual retirement.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to final court orders or court orders seeking enforcement of prior final decrees issued on or after the date of the enactment of this Act. 
635.Authority for multiple beneficiary designations under Survivor Benefit Plan 
(a)Permit spouse and former spouse coverageSection 1448(b)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (B)— 
(A)by striking prevents payment and inserting reduces the amount; and 
(B)by striking including payment and inserting including the amount of an annuity; and 
(2)in subparagraph (C), by striking which former spouse is to be provided the annuity and inserting the base amount applicable in determining the amount of the annuity of each former spouse. 
(b)Permit spouse and former spouse annuitiesSection 1450(a)(1) of such title is amended to read as follows: 
 
(1)Surviving spouse and former spouseThe eligible surviving spouse and every eligible former spouse.. 
(c)Permit reductions in retired pay in the case of multiple beneficiariesSection 1452 of such title is amended by adding at the end the following new subsection: 
 
(k)Reductions in retired pay in the case of multiple beneficiariesWhen a participant in the Plan has elected to provide an annuity to a spouse and to one or more former spouses, reductions in retired pay required by subsection (a) shall be made for each annuity elected, in an amount based on the base amount applicable to each annuity. In the case of a reduction in retired pay to provide an annuity to a former spouse to whom payment of a portion of a member’s retired pay is being made pursuant to a court order under section 1408 of this title, such reduction in retired pay shall be deducted from the amounts paid to such member, to such former spouse, or both, as provided by court order or by agreement of the parties.. 
(d)Effective dateThe amendments made by subsections (a), (b), and (c) apply with respect to elections made on or after the date of enactment of this Act. Any election to provide an annuity to a spouse or former spouse who was prevented from being a beneficiary under the laws in effect before the date of enactment of this Act shall be made within 180 days following the date of enactment of this Act. 
(e)Coverage for survivors of retirement-Eligible members who die on active duty 
(1)Section 1448(d) of such title is amended— 
(A)in paragraph (3), by striking the Secretary—(A) may not pay an annuity under paragraph (1) or (2); but (B) and inserting the Secretary; and 
(B)by amending paragraph (5) to read as follows: 
 
(5)Computation 
(A)The amount of an annuity payable to a former spouse pursuant to paragraph (3) shall be computed on the basis of a base amount equal to the amount of retired pay that, under the authority of section 1408(c) of this title, is treated under a court order or spousal agreement as the property of such former spouse. 
(B)The amount of an annuity payable under paragraph (1) or (2) shall be computed under section 1451(c) of this title; however, the retired pay otherwise applicable with respect to such computation shall be reduced by an amount equal to the base amount that provides the basis for computing the amount of an annuity payable to a former spouse under paragraph (3) of this subsection.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to survivors of retirement-eligible members who die on active duty on or after the date of enactment of this Act. 
(f)Coverage for survivors of persons dying when eligible To elect reserve-Component annuity 
(1)Section 1448(f) of such title is amended— 
(A)in paragraph (3), by striking the Secretary—(A) may not pay an annuity under paragraph (1) or (2); but (B) and inserting the Secretary; and 
(B)by amending paragraph (4) to read as follows: 
 
(4)Computation 
(A)The amount of an annuity payable to a former spouse pursuant to paragraph (3) shall be computed on the basis of a base amount equal to the amount of retired pay that, under the authority of section 1408(c) of this title, is treated under a court order or spousal agreement as the property of such former spouse. 
(B)The amount of an annuity payable under paragraph (1) or (2) shall be computed under section 1451(c) of this title; however, the retired pay otherwise applicable with respect to such computation shall be reduced by an amount equal to the base amount that provides the basis for computing the amount of an annuity payable to a former spouse under paragraph (3) of this subsection.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to survivors of persons eligible to elect reserve-component annuity retirement-eligible members who die on or after the date of enactment of this Act. 
636.Authority for designation of responsibility for payment of premiums for coverage under Survivor Benefit Plan 
(a)Spouse and former spouse annuitiesSection 1452(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting paragraph (6) of this subsection or after Except as provided in; and 
(2)by adding at the end the following new paragraph: 
 
(6)Court orderIf a court order requires the former spouse to pay all or a part of the costs associated with providing an annuity to the former spouse, the participant’s retired pay shall not be reduced by the portion that the former spouse is required to pay. The portion of Plan costs that a former spouse is required to pay pursuant to a Court order under this paragraph must either be paid by direct remittance or as a deduction from the former spouse’s share of the member’s retired pay that is received by direct payment pursuant to section 1408 of this title.. 
(b)Effective dateThe amendment made by this section shall apply with respect to divorces, dissolutions, annulments, or legal separations that become effective after the end of the 90-day period beginning on the date of enactment of this Act. 
637.Establishment of presumptive proportionate share for former spouse survivor annuity under Survivor Benefit Plan 
(a)Presumptive base amount for former spouseSection 1447(6) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D)Presumptive proportionate amount for former spouseIn the case of an annuity provided under the Plan for a former spouse, unless otherwise agreed to by the member and former spouse or ordered by a court, such term means any amount of monthly retired pay, which is not less than $300, payable to such former spouse as a result of a court treating disposable retired pay of a member as the property of the member and his spouse under the authority of section 1408(c).. 
(b)Effective dateThe amendments made by this section shall apply with respect to divorces, dissolutions, annulments, and legal separations that become effective after the end of the 90-day period beginning on the date of enactment of this Act. 
VIIHEALTH CARE PROVISIONS 
AHealth Care Administration 
701.Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing duty while in title 32 status Section 1094(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting or (3) after paragraph (2); 
(2)in paragraph (2), by inserting as being described in this paragraph after paragraph (1); and 
(3)by adding at the end the following new paragraph: 
 
(3)A health-care professional referred to in paragraph (1) as being described in this paragraph is a member of the National Guard who— 
(A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and 
(B)is performing training or duty under title 32 in response to an actual or potential disaster.. 
702.Health professions financial assistance program for civilians 
(a)Health professions financial assistance programChapter 105 of title 10, United States Code, is amended— 
(1)by redesignating subchapter II as subchapter III; and 
(2)by inserting after subchapter I the following new subchapter: 
 
IIhealth professions scholarship and financial assistance program for civilians 
 
Sec. 
2129. Definitions.  
2129a. Establishment.  
2129b. Eligibility for participation. 
2129c. Scholarships and financial assistance: payments.  
2129d. Recipients of financial assistance: service agreements.  
2129e. Recipients of financial assistance: employment by Department of Defense.  
2129f. Expiration of authority under this subchapter.  
2129.DefinitionsIn this subchapter: 
(1)The term ‘program’ means the Department of Defense Health Professions Scholarship and Financial Assistance Program for Civilians provided for in this subchapter. 
(2)The term ‘member of the program’ means a person who has been selected into the Department of Defense Health Professions Scholarship and Financial Assistance Program for Civilians. 
(3)The term ‘course of study’ means education received on a full-time basis at an accredited college, university, or institution in medicine, dentistry, or other health profession, leading to a degree related to the health professions as determined under regulations prescribed by the Secretary of Defense. 
(4)The term ‘specialized training’ means advanced training in a health professions specialty received in an accredited program that is beyond the basic education required for designation as a health professional.
(5)The term ‘healthcare occupations’ includes medical, dental, licensed clinical professionals (such as licensed clinical social workers and clinical psychologists), and other healthcare related occupational specialties as determined by the Secretary of Defense or the Secretary of a military department as critical for meeting the health care needs of members or their families, for medical, behavioral, occupational or other illnesses or injuries. 
2129a.Establishment 
(a)For the purpose of obtaining adequate numbers of qualified civilian employees in the various health professions, the Secretary of each military department, under regulations prescribed by the Secretary of Defense, may establish and maintain a health professions scholarship and financial assistance program for civilians. 
(b)The Secretary of each military department shall review requirements within the various healthcare occupations on an annual basis and shall annually publish a list of those healthcare occupations for which applications will be accepted by that military department under the program for that fiscal year. 
(c)The program shall consist of courses of study and specialized training in designated health professions, and include the required internships, residencies, and other service in Department of Defense designated medical facilities. 
2129b.Eligibility for participationUnder the program under this subchapter, the Secretary of a military department may award a scholarship in accordance with this subchapter to a person who—  
(1)is a citizen of the United States; 
(2)is accepted for admission to an accredited institution of higher learning to pursue a course of study that will lead to an undergraduate or graduate degree that would qualify the person to be employed in an occupation identified pursuant to section 2129a(b) of this title or is already pursuing such a course of study; and 
(3)enters into a service agreement with the Secretary as described in section 2129d of this title. 
2129c.Scholarships and financial assistance: payments 
(a)The amount of financial assistance provided under a scholarship awarded to a person under this subchapter shall be an amount determined by the Secretary of the military department concerned for educational expenses, and expenses incurred by that person, including tuition, fees, cost of books, laboratory expenses, and equipment expenses. 
(b)The Secretaries of the military departments may contract with an accredited civilian educational institution for the payment of tuition and other educational expenses of members of the program authorized by this subchapter. Payment to such institutions may be made without regard to subsections (a) and (b) of section 3324 of title 31. 
(c)In addition to a scholarship, a member of the program may be entitled to a stipend at a monthly rate established by the Secretary of Defense in addition to the expenses in subsection (a), but not to exceed a total of $12,000 per year. The maximum amount of the stipend may be increased annually by the Secretary of Defense, effective July 1 of each year. 
(d)A person participating as a member of the program in specialized training may be paid a grant in an amount up to $2,500 per year in addition to the stipend under subsection (d). The maximum amount of the grant may be increased annually by the Secretary of Defense, effective July 1 of each year. 
(e)Financial assistance provided under this subchapter may be paid directly to the recipient or to an administering entity for disbursement of the funds. 
(f)Financial assistance may not be provided under this subchapter to or on behalf of a person who is considered to be an employee, as that term is defined at section 2105 of title 5. 
2129d.Recipients of financial assistance: service agreements 
(a)Service agreements 
(1)To receive financial assistance under this subchapter, the person shall enter into a written agreement to accept and continue employment in the Department of Defense in a qualifying healthcare occupation for the period of obligated service determined under subsection (b). 
(2)Each service agreement under this section shall include a requirement that, unless sooner removed from the program, the recipient of the financial assistance will— 
(A)complete the educational phase of the program; 
(B)participate in an intern program within the Department of Defense if selected for such participation; and 
(C)participate in a residency program within the Department of Defense if selected for such participation. 
(b)Obligated serviceFor the purposes of this subchapter, the period of obligated service to be specified in an agreement under this section for a recipient of financial assistance under this subchapter shall be the period determined by the Secretary of Defense as being appropriate to obtain adequate service in exchange for such financial assistance. The period of the service obligation required of a recipient shall be continuous and shall, at a minimum, be equal to the amount of time for which such financial assistance was provided. The period of obligated service under an agreement under this section is in addition to any other period for which the recipient is obligated to serve in the civilian service of the United States. 
(c)Additional terms and conditionsAn agreement entered into under this section by a person pursuing an academic degree shall include any terms and conditions that the Secretary of Defense or the Secretary of the military department concerned determine necessary to protect the interests of the United States or to be otherwise appropriate for carrying out this subchapter, including flexibility in determining the geographic location of the position in which the period of obligated service will be performed. 
(d)Reimbursement for period of unserved obligated service 
(1)A member of the program under this subchapter who fails to complete the educational program for which financial assistance has been provided under this subchapter, or fails to maintain satisfactory academic progress as determined in accordance with regulations prescribed by the Secretary of Defense, or fails to carry out the terms of a service agreement entered into by that individual under this subchapter, shall reimburse to the United States an appropriate amount, as determined by the Secretary of the military department concerned. 
(2)An obligation to reimburse to the United States an amount paid to a person as a member of the program that is imposed under paragraph (1) is for all purposes a debt owed to the United States. 
(3)The Secretary of Defense may waive, in whole or in part, a reimbursement required under paragraph (1) if the Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States. 
(4)A discharge in bankruptcy under title 11 that is entered less than five years after the termination of an agreement under this subchapter does not discharge the person signing such agreement from a debt arising under such agreement or under this subchapter. 
2129e.Recipients of financial assistance: employment by Department of Defense 
(a)The Secretary of Defense— 
(1)may, without regard to any provision of title 5 governing appointment of employees to positions in the Department of Defense, appoint to a position in the Department of Defense in the excepted service a person who has successfully completed an academic program for which a scholarship under this section was awarded and who, under the terms of the agreement for such scholarship, owes a civil service commitment to the Department at the time of such appointment; and 
(2)may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such person, without competition, to a career or career conditional appointment in the competitive service. 
(b)If there is no appropriate position available within the Department of Defense after the end of the period covered by financial assistance, the service agreement between the Department of Defense and the scholarship or fellowship recipient shall terminate with no adverse impact to the recipient. 
2129f.Expiration of authority under this subchapterThe authority to provide scholarships under this subchapter shall expire on September 30, 2015.. 
(b)Technical amendments 
(1)Chapter 105 of such title is further amended— 
(A)in the chapter heading, by striking the first two words after the chapter designation; and 
(B)in the table of subchapters at the beginning of such chapter, by striking the item relating to subchapter II and inserting the following: 
 
 
II.Health Professions Scholarship and Financial Assistance Program for Civilians2129 
III.Nurse Officer Candidate Accession Program 2130a. 
(2)The tables of chapters at the beginning of subtitle A, and at the beginning of part III of subtitle A, of such title are each amended by striking the first two words in the item relating to chapter 105. 
703.Age for health care professional appointments and mandatory retirements 
(a)Age for original appointment as a health professions officerSection 532(d)(2) of title 10, United States Code, is amended by striking reserve. 
(b)Mandatory retirement age for health professions officers 
(1)Additional categories of officers eligible for deferral of mandatory retirement for ageParagraph (2) of section 1251(b) of such title is amended— 
(A)by striking or at the end of subparagraph (B); 
(B)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(D)an officer in a category of officers designated by the Secretary concerned for the purposes of this paragraph as consisting of officers whose duties consist primarily of (i) providing health care, (ii) performing other clinical care, or (iii) performing health-care related administrative duties.. 
(2)Conforming amendmentParagraph (1) of such section is amended by inserting before the period at the end the following: or, in the case of an officer who is a health professions officer for purposes of this subsection by reason of paragraph (2)(D), the officer will be performing duties consisting primarily of providing health care (in the case of an officer in a class of officers designated under clause (i) of such paragraph), performing other clinical care (in the case of an officer in a class of officers designated under clause (ii) of such paragraph), or performing health-care related administrative duties (in the case of an officer in a class of officers designated under clause (iii) of such paragraph). 
704.Reimbursement for costs of health care provided to ineligible individuals who are dependents or former dependents 
(a)Reimbursement authoritySection 1073 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Responsibility of member 
(1)For purposes of eligibility for health care services under this chapter for a dependent of a member or former member, it is the responsibility of the member or former member to ensure that accurate and up-to-date information, including notification of any change in eligibility status, is provided to the Secretary concerned. 
(2) 
(A)In the event that the Secretary concerned incurs costs in providing health care services to an individual not eligible under this chapter for such services due to the unexcused failure of a member or former member to comply with the member’s or former member’s responsibility under paragraph (1), the member or former member shall reimburse the Secretary concerned for such costs. Such a failure may be excused by the Secretary concerned if the member or former member demonstrates to the satisfaction of the Secretary concerned that such failure was due to no fault of the member or former member. 
(B)Any amount collected by the Secretary concerned under this subsection shall be credited to the appropriation available for health care services for the fiscal year in which such amount is collected. 
(C)A member or former member administratively determined to be indebted to the United States under this subsection is a jointly and severally liable with the individual provided care and with any other party with legal responsibility for reimbursing the Secretary for the costs of such care. Administrative establishment of a debt under this subsection, or collection of an amount by the Secretary concerned under this subsection, shall not affect any rights of the Secretary to collect costs of providing health care services from an individual ineligible under this chapter for such care or from collecting the costs of such care from other parties with legal responsibility for reimbursing the Secretary for the costs of such care. Excusal by the Secretary concerned of responsibility of a member or former member shall not affect any rights of the Secretary to collect costs of providing health care services from an individual ineligible under this chapter for such care or from collecting the costs of such care from other parties with legal responsibility for reimbursing the Secretary for the costs of such care. 
(3)An administratively determined debt of a member or former member under this subsection may be collected through any means authorized by law. Such means may include a deduction (including deduction from pay under section 1007 of title 37) from any pay, retired pay, or other amount to which the member or former member is otherwise entitled. In the case of any deduction from pay or retired pay under this paragraph, the reduction shall be in an amount determined appropriate by the Secretary concerned, but may not exceed one-half of the amount to which the member or former member is otherwise entitled.. 
(b)Effective dateSubsection (c)(2) of section 1073 of title 10, United States Code, as added by subsection (a), shall apply to costs incurred by the Secretary concerned for health care services after the date of the enactment of this Act. 
705.Clarification of authority for transfer of medical records from the Department of Defense to the Department of Veterans Affairs 
(a)In generalSection 1614(b)(11) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 445; 10 U.S.C. 1071 note) is amended by inserting before the period at the end the following: or that such transfer is otherwise authorized by the regulations implementing such Act. 
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in section 1614 of such Act as enacted on January 28, 2008. 
BOther Matters 
711.Updated terminology for the Medical Service CorpsSection 3068(a)(5) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking Pharmacy, Supply, and Administration and inserting Administrative Health Services; 
(2)in subparagraph (C), by striking Sanitary Engineering and inserting Preventive Medicine Sciences; and 
(3)in subparagraph (D), by striking Optometry and inserting Clinical Health Sciences. 
VIIIACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS 
AAmendments to General Contracting Authorities, Procedures, and Limitation 
801.Repeal of Small Business Competitiveness Demonstration Program Sections 702 through 722 of the Small Business Competitiveness Demonstration Program Act of 1988 (15 U.S.C. 644 note) are repealed. 
802.Permanent authority for Defense Acquisition Challenge Program Section 2359b of title 10, United States Code, is amended by striking subsections (j) and (k). 
803.Increase in amount of discretionary technical assistance authorized under Small Business Innovation Research Program Section 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended— 
(1)in paragraph (2), by inserting or vendors after vendor; and 
(2)in paragraph (3)— 
(A)by striking $4,000 in subparagraph (A) and inserting $5,000; and 
(B)by striking subparagraph (B) and inserting the following: 
 
(B)Second phaseEach agency referred to in paragraph (1) may directly provide to any second phase SBIR award recipient services described in paragraph (1), or may authorize any such recipient to purchase such services with funds available from their SBIR awards, in an amount equal to not more than $5,000 per year, per award.. 
804.Limited authority under Small Business Innovation Research and Small Business Technology Transfer programs to use program funds for administrative and program management costs Section 9 of the Small Business Act (15 U.S.C. 638) is amended— 
(1)in subsection (f)(2)(A), by striking any and inserting more than 3.0 percent; and 
(2)in subsection (n)(2)(A), by striking any and inserting more than 3.0 percent. 
805.Revision and four-year extension of test program for negotiation of comprehensive small business subcontracting plans 
(a)Revision of programSubsection (b) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 15 U.S.C. 637 note) is amended by adding at the end the following new paragraph: 
 
(4)No contractor may be approved as a new participant in the program after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011.. 
(b)Four-Year extension of programSubsection (e) of such section is amended by striking September 30, 2010 and inserting September 30, 2014. 
806.Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements 
(a)Reporting requirementsSection 2430a(b) of title 10, United States Code, is amended— 
(1)by inserting (1) before If the Secretary; 
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(3)in subparagraph (A), as so redesignated, by inserting (other than as provided in paragraph (2)) before the semicolon; and 
(4)by adding at the end the following new paragraph: 
 
(2)For a major defense acquisition program for which a designation of a major subprogram has been made under subsection (a), unit costs under this chapter are not required for the major defense acquisition program as a whole, but shall be submitted at the designated major subprogram level.. 
(b)Conforming amendments to section 2366aSection 2366a of such title is amended— 
(1)in subsections (a), (b)(1), and (b)(2), by inserting or designated major subprogram after major defense acquisition program; and 
(2)in subsection (c)— 
(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term ‘designated major subprogram’ means a major subprogram of a major defense acquisition program as designated under section 2430a(a)(1) of this title.. 
(c)Conforming amendments to section 2366bSection 2366b of such title is amended— 
(1)in subsections (a), (b)(1), and (c)(1)— 
(A)by inserting or designated major subprogram after major defense acquisition program; and 
(B)by inserting or subprogram after program each place it appears (other than after major defense acquisition program, after future-years defense program, and after space program); and 
(2)in subsection (g)— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term ‘designated major subprogram’ means a major subprogram of a major defense acquisition program as designated under section 2430a(a)(1) of this title.. 
(d)Conforming amendments to section 2399Section 2399(a)(2) of such title is amended— 
(1)in the matter preceding subparagraph (A), by inserting that is designed for use in combat and after weapons system; 
(2)by striking and at the end of subparagraph (A) and inserting or; and 
(3)by striking subparagraph (B) and inserting the following new subparagraph (B): 
 
(B)is designated under section 2430a(a)(1) of this title as a major subprogram of a major defense acquisition program.. 
(e)Conforming amendments to section 2434Section 2434(a) of such title is amended— 
(1)by inserting (1) before The Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(2)The provisions of this section shall apply to any major subprogram of a major defense acquisition program (as designated under section 2430a(a)(1) of this title) in the same manner as those provisions apply to a major defense acquisition program, and any reference is this section to a program shall be treated as including such a subprogram.. 
BOther Matters 
811.Five-year extension of Department of Defense Mentor-Protégé Program 
(a)Extension of programSubsection (j) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), is amended— 
(1)in paragraph (1), by striking September 30, 2010 and inserting September 30, 2015; and 
(2)in paragraph (2), by striking September 30, 2013 and inserting September 30, 2018. 
(b)Extension of requirement for annual reportSubsection (l)(3) of such section is amended by striking 2010 and inserting 2015. 
812.Authority for working-capital funded Army industrial facilities and arsenals to sell articles and services outside the Department of Defense 
(a)Revision of authority To sell articles and servicesParagraph (2) of section 2563(a) of title 10, United States Code, is amended to read as follows: 
 
(2)Articles and services referred to in paragraph (1) are articles and services that are manufactured or performed by any working-capital funded industrial facility of the armed forces.. 
(b)Conforming repeal of limitations on sale of manufactured articles or services by army industrial facilities 
(1)Section 4543 of such title is repealed. 
(2)The table of sections at the beginning of chapter 433 of such title is amended by striking the item relating to section 4543. 
813.Clarification of requirements for hand or measuring tools Section 2533a(c) of title 10, United States Code, is amended by striking subsection (b)(1) and inserting subsection (b). 
IXDEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT 
901.Realignment of the organizational structure of the Office of the Secretary of Defense to carry out the reduction required by law in the number of Deputy Under Secretaries of Defense 
(a)Redesignation of certain positions in the office of the secretary of defensePositions in the Office of the Secretary of Defense of the Department of Defense are hereby redesignated as Assistant Secretaries of Defense as follows: 
(1)The Director of Defense Research and Engineering is redesignated as the Assistant Secretary of Defense for Research and Engineering. 
(2)The Director of Operational Energy Plans and Programs is redesignated as the Assistant Secretary of Defense for Operational Energy Plans and Programs. 
(3)The Director of Cost Assessment and Program Evaluation is redesignated as the Assistant Secretary of Defense for Cost Assessment and Program Evaluation. 
(4)The Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs is redesignated as the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(b)Amendments to chapter 4 of title 10 relating to realignmentChapter 4 of title 10, United States Code, is amended as follows: 
(1)Repeal of separate deputy under secretary provisionsThe following sections are repealed: section 133a, 134a, and 136a. 
(2)Components of osdSection 131(b) is amended to read as follows: 
 
(b)The Office of the Secretary of Defense is composed of the following: 
(1)The Deputy Secretary of Defense. 
(2)The Under Secretaries of Defense, as follows: 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense for Policy. 
(C)The Under Secretary of Defense (Comptroller). 
(D)The Under Secretary of Defense for Personnel and Readiness. 
(E)The Under Secretary of Defense for Intelligence. 
(3)The Deputy Chief Management Officer of the Department of Defense. 
(4)The Principal Deputy Under Secretaries of Defense. 
(5)The Assistant Secretaries of Defense. 
(6)Other officers who are appointed by the President, by and with the advice and consent of the Senate, as follows: 
(A)The Director of Operational Test and Evaluation. 
(B)The General Counsel of the Department of Defense. 
(C)The Inspector General of the Department of Defense. 
(7)Other officials provided for by law, as follows: 
(A)The official designated under section 1501(a) of this title to have responsibility for Department of Defense policy relating to missing persons. 
(B)The official designated under section 1781 of this title to have responsibility for Department of Defense policy related to military families. 
(C)The official designated under section 2228(a) of this title to have responsibility for Department of Defense policy related to the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense. 
(D)The officials designated under subsections (a) and (b) of section 2438(a) of this title to have responsibility, respectively, for developmental test and evaluation and for systems engineering. 
(E)The official designated under section 2438a(a) of this title to have responsibility for conducting and overseeing performance assessments and root cause analyses for major defense acquisition programs. 
(F)The Director of Small Business Programs, provided for under section 2508 of this title. 
(8)Such other offices and officials as may be established by law or the Secretary of Defense may establish or designate in the Office.. 
(3)Principal deputy under secretaries of defenseSection 137a is amended— 
(A)in subsections (a)(1), (b), and (d), by striking Deputy Under each place it appears and inserting Principal Deputy Under; 
(B)in subsection (a)(2), by striking (A) The and all that follows through (5) of subsection (c) and inserting The Principal Deputy Under Secretaries of Defense; 
(C)in subsection (c)— 
(i)by striking One of the Deputy in paragraphs (1), (2), (3), (4), and (5) and inserting One of the Principal Deputy; 
(ii)by striking appointed and all that follows through this title in paragraphs (1), (2), and (3); 
(iii)by striking shall be in paragraphs (4) and (5) and inserting is; and 
(iv)by adding at the end of paragraph (5) the following new sentence: Any individual nominated for appointment as the Principal Deputy Under Secretary of Defense for Intelligence shall have extensive intelligence expertise.; and 
(D)by adding at the end of subsection (d) the following new sentence: The Principal Deputy Under Secretaries take precedence among themselves in the order prescribed by the Secretary of Defense.. 
(4)Assistant secretaries of defenseSection 138 is amended— 
(A)in subsection (a)— 
(i)by striking 12 and inserting 17; and 
(ii)by striking (A) The and all that follows through The other and inserting The; 
(B)in subsection (b)— 
(i)by striking shall be in paragraphs (2), (3), (4), (5), and (6) and inserting is; 
(ii)by striking appointed pursuant to section 138a of this title in paragraph (7); and 
(iii)by adding at the end the following new paragraphs: 
 
(8)One of the Assistant Secretaries is the Assistant Secretary of Defense for Research and Engineering. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Research and Engineering shall have the duties specified in section 138b of this title. 
(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Operational Energy Plans and Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Operational Energy Plans and Programs shall have the duties specified in section 138c of this title. 
(10)One of the Assistant Secretaries is the Assistant Secretary of Defense for Cost Assessment and Program Evaluation. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Cost Assessment and Program Evaluation shall have the duties specified in section 138d of this title. 
(11)One of the Assistant Secretaries is the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall have the duties specified in section 138e of this title.; and 
(C)in subsection (d), by striking and the Director of Defense Research and Engineering and inserting the Deputy Chief Management Officer of the Department of Defense, and the Principal Deputy Under Secretaries of Defense. 
(5)Assistant secretary for logistics and materiel readinessSection 138a(a) is amended— 
(A)by striking There is a and inserting The; and 
(B)by striking , appointed from civilian life by the President, by and with the advice and consent of the Senate. The Assistant Secretary. 
(6)Assistant secretary for research and engineeringSection 139a is transferred so as to appear after section 138a, redesignated as section 138b, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; 
(C)in subsection (a), as so redesignated, by striking Director of Defense and inserting Assistant Secretary of Defense for; and 
(D)in subsection (b), as so redesignated— 
(i)in paragraph (1), by striking Director of Defense Research and Engineering, in consultation with the Director of Developmental Test and Evaluation and inserting Assistant Secretary of Defense for Research and Engineering, in consultation with the official designated under section 2438(a) of this title to have responsibility for developmental test and evaluation functions; and 
(ii)in paragraph (2), by striking Director and inserting Assistant Secretary. 
(7)Assistant secretary for operational energy plans and programsSection 139b is transferred so as to appear after section 138b (as transferred and redesignated by paragraph (6)), redesignated as section 138c, and amended— 
(A)in subsection (a), by striking There is a and all that follows through The Director and inserting The Assistant Secretary of Defense for Operational Energy Plans and Programs; 
(B)by striking Director each place it appears and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Not later than and all that follows through military departments and inserting The Secretary of each military department; 
(ii)by striking who will and inserting who shall; and 
(iii)by inserting so designated after The officials; and 
(D)in subsection (d)(4), by striking The initial and all that follows through updates to the strategy and inserting Updates to the strategy required by paragraph (1). 
(8)Assistant secretary for cost assessment and program evaluationSection 139c is transferred so as to appear after section 138c (as transferred and redesignated by paragraph (7)), redesignated as section 138d, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsection (b) as subsection (a) and in that subsection— 
(i)striking Director of in paragraph (1) and inserting Assistant Secretary of Defense for; and 
(ii)striking Director each place it appears in paragraphs (1)(A), (1)(B), and (2) and inserting Assistant Secretary; 
(C)by striking subsection (c) and inserting the following: 
 
(b)Responsibility for specified functionsThere shall be within the office of the Assistant Secretary the following: 
(1)An official with primary responsibility for cost assessment. 
(2)An official with primary responsibility for program evaluation.; and 
(D)by redesignating subsection (d) as subsection (c) and in that subsection striking Director of in the matter preceding paragraph (1) and inserting Assistant Secretary of Defense for. 
(9)Assistant secretary for nuclear, chemical, and biological defense programsSection 142 is transferred so as to appear after section 138d (as redesignated and transferred by paragraph (8)), redesignated as section 138e, and amended— 
(A)by striking subsection (a); 
(B)by striking (b) The Assistant to the Secretary and inserting The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(C)by striking subsection (c). 
(c)Other amendments to chapter 4 of title 10Chapter 4 of title 10, United States Code, is further amended as follows: 
(1)Office of the secretary of defenseSection 131(a) is amended by striking his and inserting the Secretary’s. 
(2)Deputy secretarySection 132 is amended— 
(A)by striking the second sentence of subsection (c); and 
(B)by redesignating the second subsection (d) as subsection (e). 
(3)Deputy chief management officerSuch chapter is further amended by inserting after section 132 the following new section: 
 
132a.Deputy Chief Management Officer  
(a)There is a Deputy Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate. 
(b)The Deputy Chief Management Officer assists the Deputy Secretary of Defense in the Deputy Secretary’s capacity as Chief Management Officer of the Department of Defense under section 132(c) of this title. 
(c)The Deputy Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, and the Under Secretaries of Defense.. 
(4)Under secretary of defense (comptroller)Section 135(c) is amended by striking clauses and inserting paragraphs. 
(d)Repeal of position titles specified by law for statutory positions relating to developmental test and evaluation and systems engineering 
(1)Transfer of section from chapter 4 to programmatic chapterSection 139d of title 10, United States Code, is transferred to chapter 144, inserted after section 2437, and redesignated as section 2438. 
(2)Director of developmental test and evaluationSubsection (a) of such section is amended— 
(A)by striking (a) Director of and all that follows through paragraph (3) and inserting the following: 
 
(a)Developmental test and evaluation 
(1)Designation of responsible officialThe Secretary of Defense shall designate, from among individuals with expertise in test and evaluation, an official to be responsible to the Secretary and the Under Secretary of Defense for Acquisition, Technology, and Logistics for developmental test and evaluation in the Department of Defense. 
(2)SupervisionThe official designated under paragraph (1) shall report directly to an official of the Department appointed from civilian life by the President, by and with the advice and consent of the Senate.; 
(B)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively; 
(C)in paragraph (3), as so redesignated, by striking Director of systems engineering and all that follows through Director of Systems Engineering and inserting Systems engineering.—The official designated under paragraph (1) shall closely coordinate with the official designated under subsection (b); 
(D)in paragraph (4), as so redesignated, by striking Director in the matter preceding subparagraph (A) and inserting official designated under paragraph (1); 
(E)in paragraph (5), as so redesignated— 
(i)by striking Director has and inserting official designated under paragraph (1) has; 
(ii)by striking Director considers and inserting designated official considers; and 
(iii)by striking the Director’s duties and inserting that official’s duties; and 
(F)in paragraph (6), as so redesignated, by striking serving as the Director of Developmental Test and Evaluation and inserting official designated under paragraph (1). 
(3)Director of systems engineeringSubsection (b) of such section is amended— 
(A)by striking (b) Director of and all that follows through paragraph (3) and inserting the following: 
 
(b)Systems engineering 
(1)Designation of responsible officialThe Secretary of Defense shall designate, from among individuals with expertise in systems engineering, an official to be responsible to the Secretary and the Under Secretary of Defense for Acquisition, Technology, and Logistics for systems engineering and development planning in the Department of Defense. 
(2)SupervisionThe official designated under paragraph (1) shall report directly to an official of the Department appointed from civilian life by the President, by and with the advice and consent of the Senate.; 
(B)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; 
(C)in paragraph (3), as so redesignated, by striking Director of developmental test and evaluation and all that follows through Director of Developmental Test and Evaluation and inserting developmental test and evaluation.—The official designated under paragraph (1) shall closely coordinate with the official designated under subsection (a); 
(D)in paragraph (4), as so redesignated, by striking Director in the matter preceding subparagraph (A) and inserting official designated under paragraph (1); and 
(E)in paragraph (5), as so redesignated— 
(i)by striking Director shall and inserting official designated under paragraph (1) shall; 
(ii)by striking Director considers and inserting designated official considers; and 
(iii)by striking the Director’s duties and inserting that official’s duties. 
(4)Joint annual reportSubsection (c) of such section is amended in the matter preceding paragraph (1)— 
(A)by striking beginning in 2010,; 
(B)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering and inserting officials designated under subsections (a) and (b); 
(C)by striking subsections (a) and (b) and inserting those subsections; and 
(D)by inserting such after Each. 
(5)Joint guidanceSubsection (d) of such section is amended in the matter preceding paragraph (1)— 
(A)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering and inserting officials designated under subsections (a) and (b); and 
(B)by striking section 103 of the Weapon Systems Acquisition Reform Act of 2009 and inserting section 2438a of this title. 
(6)Repeal of redundant definitionSubsection (e) of such section is repealed. 
(e)Codification of section 103 of weapon systems acquisition reform act of 2009 
(1)CodificationChapter 144 of title 10, United States Code, is amended by inserting after section 2438 (as transferred and redesignated by subsection (d)), a new section 2438a consisting of— 
(A)a section heading as follows: 
 
2438a.Performance assessments and root cause analyses;and 
(B)a text consisting of the text of section 103 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1715; 10 U.S.C. 2430 note), modified as specified in paragraph (2). 
(2)Technical amendments due to codificationThe modifications referred to in paragraph (1)(B) to the text specified in that paragraph are— 
(A)in subsection (b)(2), by striking section 2433a(a)(1) of title 10, United States Code (as added by section 206(a) of this Act) and inserting section 2433a(a)(1) of this title; 
(B)in subsection (b)(5)— 
(i)by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(ii)by striking prior to both places it appears and inserting before; 
(C)in subsection (d), by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(D)in subsection (f), by striking beginning in 2010,. 
(f)Transfer of section providing for director of small business programsSection 144 of title 10, United States Code, is transferred to chapter 148, inserted after section 2507, and redesignated as section 2508. 
(g)Repeal of statutory requirement for office for missing personnel in OSDSection 1501(a) of title 10, United States Code, is amended— 
(1)by striking the subsection heading and inserting the following: missing personnel oversight.—; 
(2)in paragraph (1)— 
(A)by striking establish within the Office of the Secretary of Defense an office in the first sentence and inserting designate within the Office of the Secretary of Defense an official; 
(B)by striking the second sentence; and 
(C)by striking of the office and inserting of the official designated under this paragraph; 
(3)in paragraph (2)— 
(A)by striking of the office the first place it appears; and 
(B)by striking head of the office and inserting official designated under paragraph (1); 
(4)in paragraphs (3) and (4), by striking office and inserting designated official; and 
(5)in paragraph (5)— 
(A)in subparagraph (A)— 
(i)by striking office both places it appears and inserting designated official; and 
(ii)by inserting before the period at the end the following: to that official with respect to such designation; 
(B)in subparagraph (B)(i)— 
(i)by striking to the office and inserting to support the functions of the designated official; and 
(ii)by inserting or authorized after required; 
(C)in subparagraph (B)(ii)— 
(i)by striking to the office and inserting to support the functions of the designated official; and 
(ii)by striking of the office and inserting to support those functions; and 
(D)in subparagraph (C), by striking office and inserting designated official. 
(h)Repeal of statutory requirement for office for family policy in OSDSection 1781 of title 10, United States Code, is amended— 
(1)by striking subsection (a); 
(2)by striking (b) Duties.—The Office— and inserting The Secretary of Defense shall designate within the Office of the Secretary of Defense an official to have responsibility for Department of Defense policy related to military families. The official so designated—; and 
(3)by striking subsection (c). 
(i)Repeal of statutory requirement for office for corrosion policy and oversight in OSDSection 2228 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking the subsection designation and all that follows through paragraph (2) and inserting the following: 
 
(a)Designation of responsible official 
(1)The Secretary of Defense shall designate, from among civilian employees of the Department of Defense with the qualifications described in paragraph (3), an official to be responsible to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics for the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense. 
(2)The official designated under paragraph (1) shall report directly to an official of the Department appointed from civilian life by the President, by and with the advice and consent of the Senate.; 
(B)in paragraph (3), by striking assigned to the position of Director and inserting designated under paragraph (1); and 
(C)in paragraph (4), by striking of Director and inserting held by the official designated under paragraph (1). 
(2)in subsection (b)— 
(A)by striking Director of Corrosion Policy and Oversight (in this section referred to as the Director) in paragraph (1) and inserting official designated under subsection (a); and 
(B)by striking Director in paragraphs (2), (3), (4), and (5) and inserting designated official; 
(3)in subsection (c), by striking additional authorities and all that follows through authorized to— and inserting Authorities.—The official designated under subsection (a) may—; and 
(4)in subsection (e), by striking beginning with the budget for fiscal year 2009,. 
(j)Repeal of statutory limitation on number of deputy under secretaries of defenseSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is repealed. 
(k)Conforming amendments to title 10Title 10, United States Code, is amended as follows: 
(1)The following sections are amended by striking Director of Cost Assessment and Program Evaluation and inserting Assistant Secretary of Defense for Cost Assessment and Program Evaluation: sections 181(d), 2306b(i)(1)(B), 2366a(a)(4), 2366a(a)(5), 2366b(a)(1)(C), 2433a(a)(2), 2433a(b)(2)(C), 2434(b)(1)(A), and 2445c(f)(3). 
(2)Section 179(c) is amended— 
(A)by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs in paragraphs (2) and (3) and inserting Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(B)by striking to the in paragraph (3). 
(3)Section 2272 is amended by striking Director of Defense Research and Engineering each place it appears and inserting Assistant Secretary of Defense for Research and Engineering. 
(4)Section 2334 is amended— 
(A)by striking Director of Cost Assessment and Program Evaluation each place it appears and inserting Assistant Secretary of Defense for Cost Assessment and Program Evaluation; and 
(B)by striking Director each place it appears (other than as specified in subparagraph (A)) and inserting Assistant Secretary. 
(5)Section 2365 is amended— 
(A)in subsection (a), by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; 
(B)in subsection (d)(1), by striking Director and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and 
(ii)by striking Director may and inserting Assistant Secretary may; and 
(D)in subsection (e), by striking Director and inserting Assistant Secretary. 
(6)Sections 2350a(g)(3), 2366b(a)(3)(D), 2374a(a), and 2517(a) are amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(7)Section 2902(b) is amended— 
(A)in paragraph (1), by striking Deputy Under Secretary of Defense for Science and Technology and inserting official within the Office of the Assistant Secretary of Defense for Research and Engineering who is responsible for science and technology; and 
(B)in paragraph (3), by striking Deputy Under Secretary of Defense and inserting official within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics who is. 
(l)Other conforming amendments 
(1)Section 214 of the National Defense Authorization Act of Fiscal Year 2008 (10 U.S.C. 2521 note) is amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(2)Section 201(d) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 181 note) is amended— 
(A)by striking The Director of Cost Assessment and Program Evaluation and inserting The Assistant Secretary of Defense for Cost Assessment and Program Evaluation; and 
(B)by striking the Director and inserting the Assistant Secretary. 
(m)Section heading and clerical amendments 
(1)Section heading amendmentsTitle 10, United States Code, is amended as follows: 
(A)The heading of section 137a is amended to read as follows: 
 
137a.Principal Deputy Under Secretaries of Defense. 
(B)The heading of section 138b, as transferred and redesignated by subsection (b)(6), is amended to read as follows: 
 
138b.Assistant Secretary of Defense for Research and Engineering. 
(C)The heading of section 138c, as transferred and redesignated by subsection (b)(7), is amended to read as follows: 
 
138c.Assistant Secretary of Defense for Operational Energy Plans and Programs. 
(D)The heading of section 138d, as transferred and redesignated by subsection (b)(8), is amended to read as follows: 
 
138d.Assistant Secretary of Defense for Cost Assessment and Program Evaluation. 
(E)The heading of section 138e, as transferred and redesignated by subsection (b)(9), is amended to read as follows: 
 
138e.Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(F)The heading of section 1781 is amended to read as follows: 
 
1781.Family policy oversight. 
(G)The heading of section 2228 is amended to read as follows: 
 
2228.Military equipment and infrastructure: prevention and mitigation of corrosion. 
(H)The heading of section 2438 is amended to read as follows: 
 
2438.Developmental test and evaluation; systems engineering: designation of responsible officials; joint guidance. 
(2)Clerical amendmentsTitle 10, United States Code, is further amended as follows: 
(A)The table of sections at the beginning of chapter 4 is amended— 
(i)by inserting after the item relating to section 132 the following new item: 
 
 
132a. Deputy Chief Management Officer. ; 
(ii)by striking the items relating to sections 133a, 134a, and 136a; 
(iii)by amending the item relating to section 137a to read as follows: 
 
 
137a. Principal Deputy Under Secretaries of Defense. ; 
(iv)by inserting after the item relating to section 138a the following new items: 
 
 
138b. Assistant Secretary of Defense for Research and Engineering. 
138c. Assistant Secretary of Defense for Operational Energy Plans and Programs. 
138d. Assistant Secretary of Defense for Cost Assessment and Program Evaluation. 
138e. Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.;and 
(v)by striking the items relating to sections 139a, 139b, 139c, 139d, 142, and 144. 
(B)The item relating to section 1781 in the table of sections at the beginning of subchapter I of chapter 88 is amended to read as follows: 
 
 
1781. Family policy oversight.. 
(C)The item relating to section 2228 in the table of sections at the beginning of chapter 131 is amended to read as follows: 
 
 
2228. Military equipment and infrastructure: prevention and mitigation of corrosion.. 
(D)The table of sections at the beginning of chapter 144 is amended by inserting after the item relating to section 2437 the following new items: 
 
 
2438. Developmental test and evaluation; systems engineering: designation of responsible officials; joint guidance. 
2438a. Performance assessments and root cause analyses.. 
(E)The table of sections at the beginning of subchapter II of chapter 148 is amended by inserting after the item relating to section 2507 the following new item: 
 
 
2508. Director of Small Business Programs.. 
(n)Executive schedule amendmentsChapter 53 of title 5, United States Code, is amended as follows: 
(1)Number of assistant secretary of defense positionsSection 5315 is amended by striking Assistant Secretaries of Defense (12) and inserting Assistant Secretaries of Defense (17). 
(2)Positions redesignated as assistant secretary positions 
(A)Section 5315 is further amended— 
(i)by striking Director of Cost Assessment and Program Evaluation, Department of Defense.; and 
(ii)by striking Director of Defense Research and Engineering.. 
(B)Section 5316 is amended by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs.. 
(3)Amendments To delete references to positions in senior executive serviceSection 5316 is further amended— 
(A)by striking Director, Defense Advanced Research Projects Agency, Department of Defense.; 
(B)by striking Deputy General Counsel, Department of Defense.; 
(C)by striking Deputy Under Secretaries of Defense for Research and Engineering, Department of Defense (4).; and 
(D)by striking Special Assistant to the Secretary of Defense.. 
(o)References in other laws, etcAny reference in any provision or law other than title 10, United States Code, or in any rule, regulation, or other paper of the United States, to any of the offices of the Department of Defense redesignated by subsection (a) shall be treated as referring to that office as so redesignated. 
(p)Effective dateThe provisions of this section and the amendments made by this section shall take effect on January 1, 2011, or on such earlier date for any of such provisions as may be prescribed by the Secretary of Defense. If the Secretary prescribes an earlier date for any of those provisions or amendments, the Secretary shall notify Congress in writing in advance of such date. 
902.Repeal of personnel limitations applicable to certain defense-wide organizations and revisions to limitation applicable to Office of the Secretary of Defense 
(a)Repeal of personnel limitations applicable to defense-Wide organizations 
(1)Defense agencies and dod field activitiesSection 194 of title 10, United States Code, is repealed. 
(2)Combatant commandsSection 601 of the Goldwater-Nichols Department of Defense Reorganization Act of 1986 (Public Law 99–433; 10 U.S.C. 194 note) is repealed. 
(b)Revisions to personnel limitation applicable to office of the secretary of defense 
(1)Removal of washington headquarters service from osd limit 
(A)Subsection (a) of section 143 of title 10, United States Code, is amended by striking 3,767 and inserting 3,370. 
(B)Subsection (b) of such section is amended to read as follows: 
 
(b)OSD Personnel definedIn this section, the term ‘OSD personnel’ means members of the armed forces and civilian employees of the Department of Defense who are assigned or detailed to permanent duty in the Office of the Secretary of Defense.. 
(2)Exemption for national emergenciesSuch section is further amended by adding at the end the following new subsection: 
 
(d)Exemption during time of war or national emergencyThe limitation in subsection (a) does not apply in time of war or during a national emergency declared by the President or Congress.. 
(c)Technical and conforming amendments 
(1)Table of sectionsThe table of sections at the beginning of chapter 8 of title 10, United States Code, is amended by striking the item relating to section 194. 
(2)Section 1111Section 1111 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 143 note) is amended— 
(A)in subsection (a)— 
(i)by striking For fiscal year 2009 and fiscal years thereafter, and inserting For any fiscal year,; 
(ii)by striking 194,; and 
(iii)by striking Code, or in paragraph (1) and all that follows through or otherwise and inserting Code, or otherwise; and 
(B)in subsection (b)— 
(i)by striking For fiscal year 2009 and fiscal years thereafter, and inserting For any fiscal year,; 
(ii)by striking 194,; 
(iii)by striking the in paragraph (1) after in accordance with; and 
(iv)by striking any in paragraph (2) after work, for. 
903.Authority for the Department of Defense to approve an alternate method of processing equal employment opportunity complaints within one or more component organizations under specified circumstances 
(a)AuthorityThe Secretary of Defense may implement within one or more of the component organizations of the Department of Defense an alternate program for processing equal employment opportunity complaints. The Equal Employment Opportunity Commission shall not reverse a final decision of such a component organization on the grounds that the organization did not comply with the regulatory requirements promulgated by the Commission if under the alternate program complainants— 
(1)participate voluntarily and retain the right to use the procedural requirements of part 1614 of title 29 of the Code of Federal Regulations or other regulations, directives, or regulatory restrictions prescribed by the Equal Employment Opportunity Commission; 
(2)may opt out of the alternate system at any time prior to the issuance of the final decision of the component organization; and 
(3)retain any statutory or regulatory right to appeal the final decision of the component organization to the Equal Employment Opportunity Commission or to file suit in Federal district court.If the Equal Employment Opportunity Commission reverses a final decision of such a component organization on other grounds, the Commission may remand the case to either the process under part 1614 of title 29 of the Code of Federal Regulations or the alternate program as it deems appropriate. 
(b)Air force programThe Secretary of the Air Force may implement the alternate program to process equal employment opportunity complaints that the Secretary previously conducted as a Department of Defense pilot program under the authority of section 1111 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 114 Stat. 1654A–312), provided that the Secretary complies with the requirement and restrictions in subsection (a). The Secretary may delete its pilot program evaluation reporting and surveys. 
(c)AppealsA complainant’s election to use an alternate process authorized as provided in subsections (a) and (b) shall not obstruct, impede, or otherwise interfere with any statutory or regulatory right of the complainant to appeal the final decision of the component organization to the Equal Employment Opportunity Commission or to file suit in Federal district court. 
(d)DurationThe authority granted under this section shall expire two years after the date of the enactment of this Act unless the Equal Employment Opportunity Commission agrees to an extension of the program. 
904.Increase in authorized number of Defense Intelligence Senior Executive Service positions Section 1606(a) of title 10, United States Code, is amended— 
(1)by inserting (1) before The Secretary of Defense; 
(2)by striking the second sentence; and 
(3)by adding at the end the following new paragraphs: 
 
(2) 
(A)The number of positions in the Defense Intelligence Senior Executive Service during fiscal year 2011 may not exceed 644. 
(B)The number of positions in the Defense Intelligence Senior Executive Service during any fiscal year after fiscal year 2011 may not exceed the lesser of the following: 
(i)The number of such positions authorized by paragraph (2)(A), as adjusted by the percentage specified in subparagraph (C) for such fiscal year. 
(ii)694. 
(C)The percentage specified in this subparagraph for a fiscal year is the percentage by which the authorized number of Department of Defense positions in the Senior Executive Service has been increased as of the end of the preceding fiscal year over the number of such positions authorized on September 30, 2010. 
(3)The Secretary may give priority for the allocation of any increase in the number of authorized positions in the Defense Intelligence Senior Executive Service to those Department of Defense intelligence components in which the ratio of senior executives to employees other than senior executives is the lowest.. 
905.Revisions to policy on development and procurement of unmanned systems 
(a)Revision to required policySubsection (a) of section 941 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2083) is amended— 
(1)by striking on and inserting for the conduct of; 
(2)by striking procurement, and operation and inserting and for the conduct of procurement,; 
(3)by inserting manned and before unmanned systems; and 
(4)by inserting in a manner that is fiscally responsible and enhances warfighter capability before the period at the end. 
(b)Modification to elements of policySubsection (b) of such section is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following new paragraphs: 
 
(1)An identification of those Department of Defense capabilities for which manned and unmanned systems may address potential needs. 
(2)A thorough and objective consideration of the acquisition of manned and unmanned systems whenever a new system is to be acquired to meet a capability requirement.; 
(2)in paragraph (5), by striking , including and all that follows through on unmanned systems; and 
(3)in paragraph (6), by striking missions and inserting capabilities. 
(c)RoadmapSuch section is further amended— 
(1)by striking subsection (d); 
(2)by redesignating subsection (c) as subsection (d); 
(3)by inserting after subsection (b) the following new subsection (c): 
 
(c)RoadmapThe Secretary of Defense shall prepare and update periodically a roadmap for the policy required by subsection (a) that includes— 
(1)goals for the development of unmanned system technologies to address capabilities identified pursuant to subsection (b)(1); and 
(2)plans to address technical, operational, and production challenges, and gaps in capabilities, with respect to unmanned systems.; and 
(4)in subsection (d), as redesignated by paragraph (2), by inserting , and implement the roadmap required by subsection (c), after subsection (a). 
(d)Conforming amendmentThe heading of such section is amended by inserting MANNED AND before UNMANNED. 
906.Improvements to structure and functioning of Joint Requirements Oversight Council 
(a)Vice chairman of joint chiefs of staff To be chairman of the JROCSubsection (c) of section 181 of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting Vice before Chairman of the Joint Chiefs of Staff; 
(2)in paragraph (2), by striking , other than the Chairman of the Joint Chiefs of Staff, and inserting under subparagraphs (B), (C), (D), and (E) of paragraph (1); and 
(3)by striking paragraph (3). 
(b)Role of combatant commanders as members of the JROC 
(1)Membership on council as requiredParagraph (1) of subsection (c) of such section is further amended— 
(A)by striking and at the end of subparagraph (D); 
(B)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(F)in addition, when directed by the chairman, the commander of any combatant command (or, as directed by that commander, the deputy commander of that command) when matters related to the area of responsibility or functions of that command will be under consideration by the Council.. 
(c)Civilian advisors 
(1)Additional civilian advisorsSubsection (d) of such section is further amended by striking The Under Secretary and all that follows through and expertise. and inserting the following: “The following officials of the Department of Defense shall serve as advisors to the Council on matters within their authority and expertise: 
 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense (Comptroller). 
(C)The Under Secretary of Defense for Policy. 
(D)The Director of Cost Assessment and Program Evaluation. 
(E)Such other civilian officials of the Department of Defense as are designated by the Secretary of Defense.. 
(2)Conforming amendmentSubsection (b)(3) of such section is amended by striking Under Secretary of Defense (Comptroller), the Under Secretary of Defense for Acquisition, Technology, and Logistics, and the Director of Cost Assessment and Performance Evaluation and inserting advisors to the Council under subsection (d). 
(d)Recognition of permanent nature of JROCSubsection (a) of such section is amended by striking The Secretary of Defense shall establish and inserting There is. 
907.Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions 
(a)Consolidation and reorganization of related statutory provisionsSection 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking paragraphs (2) and (3) and inserting paragraph (2); and 
(ii)by inserting after such stockpile the following , including those agents and munitions stored at Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot, Colorado,; 
(B)by striking paragraph (2); 
(C)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and 
(D)in paragraph (4), as redesignated by subparagraph (C), by striking December 31, 2004 and inserting the deadline established by the Chemical Weapons Convention, and in no circumstances later than December 31, 2017; 
(2)by striking subsections (i) and (k); 
(3)by redesignating subsections (c), (d), (e), (f), (g), (h), and (j) as subsections (d), (f), (g), (h), (i), (k), and (o); 
(4)by inserting after subsection (b) the following new subsection (c): 
 
(c)Initiation of demilitarization operationsThe Secretary of Defense may not initiate destruction of the chemical munitions stockpile stored at a site until the following support measures are in place: 
(1)Support measures that are required by Department of Defense and Army chemical surety and security program regulations. 
(2)Support measures that are required by the general and site chemical munitions demilitarization plans specific to that installation. 
(3)Support measures that are required by the permits required by the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.) for chemical munitions demilitarization operations at that installation, as approved by the appropriate State regulatory agencies.; 
(5)in paragraph (1)(A) of subsection (d), as redesignated by paragraph (3), by inserting after subsection (a) the following , including but not limited to the use of technologies and procedures that will minimize the risk to the public at each site; 
(6)by inserting after paragraph (3) of subsection (d) (as so redesignated) the following: 
 
(e)Grants and cooperative agreements; 
(7)by redesignating the paragraphs (4) and (5) that immediately follow the subsection designation and heading inserted by paragraph (6) as paragraphs (1) and (2), respectively, and— 
(A)in the redesignated paragraph (1), by striking subparagraph (A) of paragraph (1) and inserting subsection (d)(1)(A), and 
(B)in the redesignated paragraph (2)— 
(i)by striking paragraph (1)(B) in subparagraph (A)(ii) and inserting subsection (d)(1)(B); and 
(ii)by striking Director each place it appears in subparagraphs (A) and (C) and inserting Administrator; 
(8)in subsection (g), as redesignated by paragraph (3),— 
(A)in paragraph (1), by striking , not later than May 1, 1986,; 
(B)in paragraph (2)— 
(i)by striking Such organization and inserting The Secretary of the Army; and 
(ii)by striking under this section and inserting at all sites except Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot, Colorado; 
(C)by transferring the text of paragraph (2), as amended by subparagraph (B), to the end of paragraph (1); and 
(D)by inserting after the paragraph designation for paragraph (2) the following: Management of chemical demilitarization activities at blue grass army depot, kentucky, and pueblo depot, colorado.—The program manager for the Assembled Chemical Weapons Alternative Program shall be responsible for management of the construction, operation, and closure, and any contracting relating thereto, of chemical demilitarization activities at Blue Grass Army Depot, Kentucky, and Pueblo Army Depot, Colorado, including management of the pilot-scale facility phase of the alternative technology selected for the destruction of lethal chemical munitions. In performing such management, the program manager shall act independently of the Army program manager for Chemical Demilitarization and shall report to the Under Secretary of Defense for Acquisition, Technology, and Logistics.; 
(9)in paragraph (2) of subsection (h), as redesignated by paragraph (3)— 
(A)by striking subsection (c)(5) and inserting subsection (e); and 
(B)by striking Director and inserting Administrator; 
(10)in subsection (i), as redesignated by paragraph (3)— 
(A)by striking Periodic reports in the subsection caption and inserting Annual report; and 
(B)in paragraph (2)— 
(i)by striking subsection (c)(4) in subparagraphs (B) and (C)(vii) and inserting subsection (e); and 
(ii)by striking section 172(g) of Public Law 102–484 (50 U.S.C. 1521 note) and inserting subsection (m)(7); 
(11)by inserting after subsection (i), as so redesignated, the following new subsection (j): 
 
(j)Semiannual reports 
(1)By March 1st and September 1st each year until the year in which the United States completes the destruction of its entire stockpile of chemical weapons under the terms of the Chemical Weapons Convention, the Secretary of Defense shall submit to the members and committees of Congress referred to in paragraph (3) a report on the implementation by the United States of its chemical weapons destruction obligations under the Chemical Weapons Convention. 
(2)Each report under paragraph (1) shall include the following: 
(A)The anticipated schedule at the time of such report for the completion of destruction of chemical agents, munitions, and material at each chemical weapons demilitarization facility in the United States. 
(B)A description of the options and alternatives for accelerating the completion of chemical weapons destruction at each such facility, particularly in time to meet the stockpile elimination deadline. 
(C)A description of the funding required to achieve each of the options for destruction described under subparagraph (B), and a detailed life-cycle cost estimate for each of the affected facilities included in each such funding profile. 
(D)A description of all actions being taken by the United States to accelerate the destruction of its entire stockpile of chemical weapons, agents, and materiel in order to meet the current destruction deadline under the Chemical Weapons Convention of April 29, 2012, or as soon thereafter as possible. 
(3)The members and committees of Congress referred to in this paragraph are— 
(A)the majority leader and the minority leader of the Senate and the Committee on Armed Services and the Committee on Appropriations of the Senate; and 
(B)the Speaker of the House of Representatives, the majority leader and the minority leader of the House of Representatives, and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.; 
(12)in subsection (o), as redesignated by paragraph (3), by adding at the end the following new paragraph: 
 
(4)The term Chemical Weapons Convention means the Convention on the Prohibition of Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris, January 13, 1993, and entered into force April 29, 1997 (T. Doc. 103–21).; and 
(13)by inserting after subsection (k), as redesignated by paragraph (3), the following new subsections: 
 
(l)Surveillance and assessment programThe Secretary of Defense shall conduct an ongoing comprehensive program of— 
(1)surveillance of the existing United States stockpile of chemical weapons; and 
(2)assessment of the condition of the stockpile. 
(m)Chemical demilitarization citizens’ advisory commissions 
(1)Establishment 
(A)The Secretary of the Army shall establish a citizens’ commission for each State in which there is a chemical demilitarization facility under Army management. 
(B)The Assistant to the Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall establish a chemical demilitarization citizens’ commission in Colorado and in Kentucky. 
(C)Each such commission shall be known as the Chemical Demilitarization Citizens’ Advisory Commission for that State. 
(2)Functions(A) The Secretary of the Army, or the Department of Defense in Colorado and Kentucky, shall provide for a representative to meet with each commission established under this subsection to receive citizen and State concerns regarding the ongoing program for the disposal of the lethal chemical agents and munitions in the stockpile referred to in subsection (a) at each of the sites with respect to which a commission is established pursuant to paragraph (1). 
(B)The Secretary of the Army shall provide for a representative from the Office of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) to meet with each commission under Army management. 
(C)The Assistant to the Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall provide for a representative from the Assistant to meet with the commissions in Colorado and Kentucky.  
(3)Membership(A) Each commission shall be composed of nine members appointed by the Governor of the State. Seven of such members shall be citizens from the local affected areas in the State; the other two shall be representatives of State government who have direct responsibilities related to the chemical demilitarization program. 
(B)For purposes of this paragraph, affected areas are those areas located within a 50-mile radius of a chemical weapons storage site. 
(4)Conflicts of interestFor a period of five years after the termination of any commission, no corporation, partnership, or other organization in which a member of that commission, a spouse of a member of that commission, or a natural or adopted child of a member of that commission has an ownership interest may be awarded— 
(A)a contract related to the disposal of lethal chemical agents or munitions in the stockpile referred to in subsection (a); or 
(B)a subcontract under such a contract. 
(5)ChairmanThe members of each commission shall designate the chairman of the commission from among the members of the commission. 
(6)MeetingsEach commission shall meet with a representative from the Army, or the Office of the Secretary of Defense for the Colorado and Kentucky commissions, upon joint agreement between the chairman of the commission and that representative. The two parties shall meet not less often than twice a year and may meet more often at their discretion. 
(7)Pay and expensesMembers of each commission shall receive no pay for their involvement in the activities of their commissions. Funds appropriated for the Chemical Stockpile Demilitarization Program may be used for travel and associated travel costs for Citizens’ Advisory Commissioners, when such travel is conducted at the invitation of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) or the invitation of the Deputy Assistant to the Secretary of Defense for Chemical and Biological Defense and Chemical Demilitarization for the Colorado and Kentucky commissions. 
(8)Termination of commissionsEach commission shall be terminated after the closure activities required pursuant to regulations promulgated by the Administrator of the Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) have been completed for the chemical agent destruction facility in the commission’s State, or upon the request of the Governor of the commission’s State, whichever occurs first. 
(n)Incentive clauses in chemical demilitarization contracts 
(1)Authority to include clauses in contracts(A) The Secretary of Defense may, for the purpose specified in paragraph (B), authorize the inclusion of an incentives clause in any contract for the destruction of the United States stockpile of lethal chemical agents and munitions carried out pursuant to subsection (a). 
(B)The purpose of a clause referred to in subparagraph (A) is to provide the contractor for a chemical demilitarization facility an incentive to accelerate the safe elimination of the United States chemical weapons stockpile and to reduce the total cost of the Chemical Demilitarization Program by providing incentive payments for the early completion of destruction operations and the closure of such facility. 
(2)Incentives clauses 
(A)An incentives clause under this subsection shall permit the contractor for the chemical demilitarization facility concerned the opportunity to earn incentive payments for the completion of destruction operations and facility closure activities within target incentive ranges specified in such clause. 
(B)The maximum incentive payment under an incentives clause with respect to a chemical demilitarization facility may not exceed the following amounts: 
(i)In the case of an incentive payment for the completion of destruction operations within the target incentive range specified in such clause, $110,000,000. 
(ii)In the case of an incentive payment for the completion of facility closure activities within the target incentive range specified in such clause, $55,000,000. 
(C)An incentives clause in a contract under this section shall specify the target incentive ranges of costs for completion of destruction operations and facility closure activities, respectively, as jointly agreed upon by the contracting officer and the contractor concerned. An incentives clause shall require a proportionate reduction in the maximum incentive payment amounts in the event that the contractor exceeds an agreed-upon target cost if such excess costs are the responsibility of the contractor. 
(D)The amount of the incentive payment earned by a contractor for a chemical demilitarization facility under an incentives clause under this subsection shall be based upon a determination by the Secretary on how early in the target incentive range specified in such clause destruction operations or facility closure activities, as the case may be, are completed. 
(E)The provisions of any incentives clause under this subsection shall be consistent with the obligation of the Secretary of Defense under subsection (d)(1)(A), to provide for maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions. 
(F)In negotiating the inclusion of an incentives clause in a contract under this subsection, the Secretary may include in such clause such additional terms and conditions as the Secretary considers appropriate. 
(3)Additional limitation on payments 
(A)No payment may be made under an incentives clause under this subsection unless the Secretary determines that the contractor concerned has satisfactorily performed its duties under such incentives clause. 
(B)An incentives clause under this subsection shall specify that the obligation of the Government to make payment under such incentives clause is subject to the availability of appropriations for that purpose. Amounts appropriated for Chemical Agents and Munitions Destruction, Defense, shall be available for payments under incentives clauses under this subsection.. 
(b)Repeal of laws restated in section 1412 and obsolete provisions of lawThe following provisions of law are repealed: 
(1)Section 125 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1043; 50 U.S.C. 1521 note). 
(2)Sections 172, 174, 175, and 180 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2341; 50 U.S.C. 1521 note). 
(3)Section 152 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 110 Stat. 214; 50 U.S.C. 1521 note). 
(4)Section 8065 of the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–101; 50 U.S.C. 1521 note). 
(5)Section 142 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 1943; 50 U.S.C. 1521 note). 
(6)Section 141 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 537; 50 U.S.C. 1521 note). 
(7)Section 8122 of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 116 Stat. 1566; 50 U.S.C. 1521 note). 
(8)Section 923 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2360; 50 U.S.C. 1521 note). 
(9)Section 8119 of the Department of Defense Appropriations Act, 2008 (Public Law 110–116; 121 Stat. 1340; 50 U.S.C. 1521 note). 
(10)Section 922(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 283; 50 U.S.C. 1521 note). 
XGENERAL PROVISIONS 
AFinancial Matters 
1001.Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability 
(a)Claims authority 
(1)In generalChapter 163 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2740.Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not availableThe Secretary of Defense and the Secretaries of the military departments, in paying a claim under section 3721 of title 31 arising from loss or damage to household goods stored or transported at the expense of the Department of Defense, may pay the claim on the basis of full replacement value in any of the following cases in which reimbursement for the full replacement value for the loss or damage is not available directly from a carrier under section 2636a of this title: 
(1)A case in which— 
(A)the lost or damaged goods were stored or transported under a contract, tender, or solicitation in accordance with section 2636a of this title that requires the transportation service provider to settle claims on the basis of full replacement value; but 
(B)the loss or damage occurred under circumstances that exclude the transportation service provider from liability. 
(2)A case in which— 
(A)the loss or damage occurred while the lost or damaged goods were in the possession of an ocean carrier that was transporting, loading, or unloading the goods under a Department of Defense contract for ocean carriage; and 
(B)the land-based portions of the transportation were under contracts, in accordance with section 2636a of this title, that require the land carriers to settle claims on the basis of full replacement value. 
(3)A case in which— 
(A)the lost or damaged goods were transported or stored under a contract or solicitation that requires at least one of the transportation service providers or carriers that handled the shipment to settle claims on the basis of full replacement value pursuant to section 2636a of this title; 
(B)the lost or damaged goods have been in the custody of more than one independent contractor or transportation service provider; and 
(C)a claim submitted to the delivering transportation service provider or carrier is denied in whole or in part because the loss or damage occurred while the lost or damaged goods were in the custody of a prior transportation service provider or carrier or government entity.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2740. Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not available.. 
(b)Effective dateSection 2740 of title 10, United States Code, as added by subsection (a), shall apply with respect to losses incurred after March 1, 2008. 
1002.Advance notice to Congress of transfer of funds from a working-capital fund Paragraph (1) of section 2208(r) of title 10, United States Code, is amended to read as follows: 
 
(1)Whenever the Secretary of Defense proposes to exercise authority provided by law to transfer funds from a working-capital fund, including a transfer to another working-capital fund, such transfer may be made only after the Secretary submits to Congress notice of the proposed transfer and a period of five days has passed from the date of the notification.. 
1003.Repeal of requirement for annual joint report from Office of Management and Budget and Congressional Budget Office on scoring of outlays in defense budget function 
(a)RepealSection 226 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 226. 
1004.Authority to establish Readiness Reserve Subaccount in the Transportation Working-Capital FundSection 2208(p) of title 10, United States Code, is amended— 
(1)inserting (1) before The Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(2) 
(A)The Secretary of Defense may establish within the working-capital fund administered by the commander of the United States Transportation Command a subaccount to be known as the readiness reserve subaccount. The Secretary may transfer to, and retain in, that subaccount excess funds received during high-tempo operations in order to fund, to the extent possible, mission-critical catastrophic loss replacement or major repair of transportation assets used to produce revenue for the working-capital fund. The maximum amount that may be maintained in the subaccount is $100,000,000. 
(B)The Secretary may use funds in the subaccount— 
(i)to repair or replace those assets that the commander of the United States Transportation Command requires to directly fulfill the mission of that command; and 
(ii)to purchase improvements to distribution infrastructure, excluding military construction, if economically favorable, in amounts not to exceed $10,000,000 per unit. 
(C)The subaccount shall be managed so that funds in the subaccount are used to supplement, and not replace, obligations of the military departments for provision of transportation assets. 
(D)The Secretary shall provide that, in any case in which funds in the subaccount are used to purchase or pay for a replacement or repair for which funds would otherwise be provided from funds available for one of the armed forces, the otherwise applicable funding source shall reimburse the subaccount. 
(E)Funds in the subaccount may be used for the repair, replacement, or procurement of equipment other than distribution infrastructure only if that repair, replacement, or procurement is otherwise authorized to be carried out using funds other than funds in the subaccount. 
(F)The Secretary may use funds in the subaccount for a repair, replacement, or procurement only when a delay in obtaining funds from the military department or fund that would otherwise provide funds for the repair, replacement, or procurement would impair the ability of the commander of the United States Transportation Command to continue mission-critical responsibilities. 
(G)The Secretary may use funds in the subaccount to make a purchase in an amount in excess of $10,000,000 only after the Secretary has submitted to the congressional defense committees, not less than 30 days before obligation of funds for the purchase, a written notification of the proposed purchase.. 
1005.Repeal of requirement for separate budget request for procurement of equipment for reserve components of the Armed Forces Section 114(e) of title 10, United States Code, is repealed. 
BNaval Vessels and Shipyards 
1011.Increase in tonnage criterion for application of limitation on disposal of naval vessels to foreign nations Section 7307(a) of title 10, United States Code, is amended by striking 3,000 tons and inserting 6,000 tons. 
1012.Revisions to authority regarding sales of vessels stricken from Naval Register Section 7305 of title 10, United States Code, is amended— 
(1)by striking subsection (a); 
(2)by redesignating subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively; 
(3)in subsection (a), as redesignated by paragraph (2), by striking If the Secretary considers that the sale of the vessel and inserting If the Secretary of the Navy considers that the sale of a vessel stricken from the Naval Vessel Register under section 7304 of this title; 
(4)in subsection (b), as redesignated by paragraph (2)— 
(A)in paragraph (1), by striking and not subject to disposal under any other law and inserting , unless another method of disposal is required by law,; 
(B)in paragraph (2)(A), by striking , regardless of the appraised value,; 
(C)in paragraph (3), by striking Commerce Business Daily and inserting FedBizOpps.com or through another method of public advertising; and 
(D)by adding at the end the following new paragraph: 
 
(4)When the Secretary enters into a sales contract for the dismantling of a vessel, the United States shall retain title and ownership of the vessel, but may transfer title to scrap and reusable items to the contractor upon their removal from the vessel as part of the dismantling process.; and 
(5)by adding at the end the following new subsection: 
 
(d)DefinitionsIn this section: 
(1)The term ‘scrap’ means personal property that has no value except for its basic material content. 
(2)The term ‘reusable items’ means demilitarized components or removable portions of a vessel or equipment that the Secretary of the Navy has identified as excess to the needs of the Navy, but which have potential resale value on the open market.. 
COther Matters 
1031.Conforming and updating amendments to title 10, United States Code 
(a)Modernization of section 172 
(1)Section 172 of title 10, United States Code, is amended— 
(A)by striking the section heading and inserting the following: 
 
172.Explosives safety and military munitions risk management; 
(B)by striking (a) before The Secretaries; and 
(C)by striking subsection (b). 
(2)The item relating to such section in the table of sections at the beginning of chapter 7 of such title is amended to read as follows: 
 
 
172. Explosives safety and military munitions risk management.. 
(b)Change to references to Appropriate committees of congress 
(1)Section 2694a of such title is amended— 
(A)in subsection (e), by striking appropriate committees of Congress and inserting congressional defense committees; and 
(B)in subsection (i)— 
(i)by striking paragraph (1); and 
(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 
(2)Section 2801(c)(1) of such title is amended by striking term appropriate committees of Congress means the congressional defense committees and and inserting term congressional defense committees includes. 
(3)The following sections of chapter 169 of such title are amended by striking appropriate committees of Congress each place it appears and inserting congressional defense committees: sections 2803(b), 2804(b), 2805(b)(2), 2806(c)(2)(A), 2807(b), 2807(c), 2808(b), 2809(f)(1), 2811(d), 2812(c)(1)(A), 2813(c), 2814(a)(2)(A), 2814(g)(1), 2825(b)(1), 2827(b)(1), 2828(f)(1), 2835(g)(1), 2836(f)(1), 2837(c)(2), 2853(c)(1)(A), 2853(c)(2), 2854(b), 2854a(c)(1), 2859(d)(1)(B), 2861(c), 2866(c)(2), 2875(e), 2881a(d)(2), 2881a(e)(1), 2883(f), and 2884(a)(1). 
(4)Section 2914(b) of such title is amended by striking appropriate committees of Congress and inserting congressional defense committees. 
(c)Definitions under defense environmental restoration programChapter 160 of such title is amended as follows: 
(1)Section 2700(2) is amended by inserting pollutant or contaminant, after  person,. 
(2)Section 2701(b)(1) is amended by striking substances, pollutants, and and inserting substances and pollutants or. 
(d)Reduced reporting time limits for reports submitted in electronic media 
(1)Section 2694a(e) of such title, as amended by subsection (b)(1)(A), is amended by inserting before the period at the end the following: or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(2)Section 2806(c)(2)(B) of such title is amended by inserting before the period at the end the following: or, if earlier, a period of 14 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title. 
(3)Section 2814(g)(2) of such title is amended by inserting before the period at the end the following: or, if earlier, a period of 15 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(4)Section 2828(f)(2) of such title is amended by inserting before the period at the end the following: or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(5)Section 2835(g)(2) of such title is amended— 
(A)by striking calendar; and 
(B)by inserting before the period at the end the following: or, if earlier, a period of 14 days has elapsed from the date on which a copy of the analysis is provided in an electronic medium pursuant to section 480 of this title. 
(6)Sections 2881a(e)(2) and 2884(a)(4) of such title are amended by inserting before the period at the end the following: or, if earlier, a period of 15 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title. 
(e)Transfer of section 2184 
(1)Section 2814 of such title, as amended by subsections (b)(3) and (d)(3), is transferred to chapter 631, inserted after section 7205, redesignated as section 7206, and amended by striking this chapter in paragraphs (2) and (3)(B) of subsection (i) and inserting chapter 169 of this title. 
(2) 
(A)The table of sections at the beginning of chapter 169 of such title is amended by striking the item relating to section 2814. 
(B)The table of sections at the beginning of chapter 631 of such title is amended by inserting after the item relating to section 7205 the following new item: 
 
 
7206. Special authority for development of Ford Island, Hawaii.. 
(3)Any reference in any other law to section 2814 of title 10, United States Code, shall be considered to be a reference to section 7206 of title 10, United States Code, as transferred and redesignated by paragraph (1). 
1032.Technical and clerical amendments to correct obsolete cross-reference 
(a)Cross-Reference amendmentsSection 382 of title 10, United States Code, is amended by striking section 175 or 2332c in subsections (a), (b)(2)(C), and (d)(2)(A)(ii) and inserting section 175, 229, or 2332a. 
(b)Clerical amendmentsThe heading of such section, and the item relating to such section in the table of sections at the beginning of chapter 18 of such title, are each amended by striking the fourth, fifth, and sixth words. 
1033.Revision to report requirement relating to support of military museums 
(a)Change in frequency of reportSubsection (a) of section 489 of title 10, United States Code, is amended by striking As part of and all that follows through fiscal year— and inserting the following: The Secretary of Defense shall submit to Congress a report not less often than every two years on military museums. Such a report shall be submitted as part of the budget materials submitted to Congress for every odd-numbered fiscal year, in connection with the submission of the budget for that fiscal year pursuant to section 1105 of title 31, but in no case later than the March 15 preceding the beginning of that fiscal year. In each such report, the Secretary shall identify all military museums that, during the most recently completed two fiscal-year period—. 
(b)Repeal of required report elementSubsection (b) of such section is amended— 
(1)by striking paragraph (5); and 
(2)by redesignating paragraph (6) as paragraph (5). 
(c)Clerical amendments 
(1)The heading of such section is amended to read as follows: 
 
489. Department of Defense operation and financial support for military museums: biennial report. 
(2)The item relating to section 489 in the table of sections at the beginning of chapter 23 of such title is amended to read as follows: 
 
 
489. Department of Defense operation and financial support for military museums: biennial report.. 
1034.Authority to make excess nonlethal supplies available for domestic emergency assistance 
(a)Domestic authoritySection 2557 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following new sentence: In addition, the Secretary may make nonlethal excess supplies of the Department available to support domestic emergency assistance activities.; and 
(2)in subsection (b)— 
(A)by inserting (1) before Excess; and 
(B)by adding at the end the following new paragraph: 
 
(2)Excess supplies made available under this section to support domestic emergency assistance activities shall be distributed in coordination with the Secretary of Homeland Security.. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2557.Excess nonlethal supplies: availability for humanitarian relief; domestic emergency assistance; and homeless veterans assistance. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 152 of such title is amended to read as follows: 
 
 
2557. Excess nonlethal supplies: availability for humanitarian relief; domestic emergency assistance; and homeless veterans assistance.. 
1035.Sale of surplus military equipment to State and local homeland security and emergency management agencies 
(a)State and local agencies to which sales may be madeSection 2576 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking local law enforcement and firefighting and inserting local law enforcement, firefighting, homeland security, and emergency management; and 
(B)by striking carrying out law enforcement and firefighting and inserting carrying out law enforcement, firefighting, homeland security, and emergency management after carrying out; and 
(2)in subsection (b), by striking law enforcement or firefighting both places it appears and inserting law enforcement, firefighting, homeland security, or emergency management. 
(b)Types of equipment that may be soldSubsection (a) of such section is further amended by striking and protective body armor and inserting personal protective equipment, and other appropriate equipment. 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2576.Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 153 of such title is amended to read as follows: 
 
 
2576. Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies.. 
1036.Enhanced authority for servicemembers and Department of defense civilian employees and their family members to accept gifts from non-federal entities 
(a)Codification 
(1)Enactment in title 10 of section 8127 gift acceptance authorityChapter 155 of title 10, United States Code, is amended by inserting after section 2601 a new section 2601a consisting of— 
(A)a heading as follows: 
 
2601a.Acceptance of gifts by members of the armed forces and Department of Defense employees and their family members; regulations;and 
(B)a text consisting of the text of subsections (a) through (c) of section 8127 of the Department of Defense Appropriations Act, 2006 (division A of Public Law 109–148; 119 Stat. 2730; 10 U.S.C. 2601 note). 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2601 the following new item: 
 
 
2601a. Acceptance of gifts by members of the armed forces and Department of Defense employees and their family members; regulations.. 
(b)Revisions 
(1)Persons coveredSection 2601a of title 10, United States Code, as added by subsection (a), is amended— 
(A)in subsection (a), by striking members of the Armed Forces described in subsection (c), and the family members of such a member, and inserting a member of the armed forces described in subsection (c) and a civilian employee of the Department of Defense described in subsection (d), the family members of such a member or employee, and survivors of such a member or employee who is killed; and 
(B)in subsection (b), by inserting and a civilian employee described in subsection (d) after described in subsection (c). 
(2)Circumstances of injury or illness for coverageSuch section is further amended— 
(A)in subsection (c)— 
(i)by striking or at the end of paragraph (1); 
(ii)by striking the period at the end of paragraph (2) and inserting ; or; and 
(iii)by adding at the end the following new paragraph: 
 
(3)under other circumstances determined by the Secretary concerned to warrant treatment analogous to members covered by paragraph (1) or (2).; and 
(B)by adding at the end the following new subsection: 
 
(d)Covered employeesA civilian employee of the Department of Defense is described in this subsection in the case of an employee who on or after September 11, 2001, and while an employee, incurred an injury or illness under a circumstance described in paragraph (1), (2), or (3) of subsection (c).. 
(3)Uniform regulationsSubsection (a) of such section is further amended— 
(A)by inserting (1) after Regulations.—; 
(B)by designating the second sentence as paragraph (2); and 
(C)by striking uniformly to and all that follows through the period and inserting uniformly to all elements of the Department of Defense and, to the maximum extent feasible, to the Coast Guard.. 
(4)Technical and clerical amendments resulting from codificationSuch section is further amended— 
(A)by striking Armed Forces in subsections (b) and (c) and inserting armed forces; 
(B)by striking , United States Code in subsection (b); and 
(C)by striking title 10, United States Code in subsection (c)(1) and inserting this title. 
(c)Repeal of codified provisionSection 8127 of the Department of Defense Appropriations Act, 2006 (division A of Public Law 109–148; 119 Stat. 2730; 10 U.S.C. 2601 note) is repealed. 
(d)Retroactive applicability of regulationsRegulations under section 2601a(a) of title 10, United States Code, shall, to the extent provided in such regulations, also apply to the acceptance of gifts during the period beginning on September 11, 2001, and ending on the date on which such regulations go into effect. 
XICIVILIAN PERSONNEL MATTERS 
1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas Effective January 1, 2011, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as amended by section 1106(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487), is amended by striking calendar years 2009 and 2010 and inserting calendar year 2011. 
1102.Mileage reimbursement for privately owned vehicles 
(a)Single standard mileage rate established by GSASection 5704(a)(1) of title 5, United States Code, is amended by striking not exceed and inserting equal. 
(b)Prescription of mileage reimbursement ratesSection 5707(b) of such title is amended— 
(1)by amending paragraph (1)(A) to read as follows: 
 
(1) 
(A)The Administrator of General Services shall conduct periodic investigations of the cost of travel and the operation of privately owned airplanes and privately owned motorcycles by employees while engaged on official business, and shall report the results of such investigations to Congress at least once a year.; and 
(2)by amending paragraph (2)(A)(i) to read as follows: 
 
(i)shall prescribe a mileage reimbursement rate for privately owned automobiles which equals, as provided in section 5704(a)(1) of this title, the single standard mileage rate established by the Internal Revenue Service, and. 
XIIMATTERS RELATING TO FOREIGN NATIONS 
1201.Additional nations to which cataloging data and services may be provided under Arms Export Control Act on no-cost, reciprocal basis Section 21(h)(2) of the Arms Export Control Act (22 U.S.C. 2761(h)(2)) is amended by inserting Austria, Brazil, Finland, Singapore, after Japan, both places it appears. 
1202.Authorization of appropriations for Afghanistan Security Forces Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the Afghanistan Security Forces Fund in the amount of $11,619,283,000. 
(b)LimitationsFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428). 
XIIIOTHER AUTHORIZATIONS 
AMilitary Programs 
1301.Working capital funds Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for the Defense Working Capital Funds in the amount of $1,434,536,000. 
1302.National Defense Sealift Fund Funds are hereby authorized to be appropriated for fiscal year 2011 for the National Defense Sealift Fund in the amount of $934,866,000. 
1303.Defense Coalition Acquisition Fund Funds are hereby authorized to be appropriated for fiscal year 2011 for the Defense Coalition Acquisition Fund in the amount of $10,000,000. 
1304.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $1,467,307,000, of which— 
(1)$1,067,364,000 is for Operation and Maintenance; 
(2)$392,811,000 is for Research, Development, Test, and Evaluation; and 
(3)$7,132,000 is for Procurement. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1305.Drug Interdiction and Counter-Drug Activities, Defense-wide Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $1,131,351,000. 
1306.Defense Inspector General Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $283,354,000, of which— 
(1)$282,354,000 is for Operation and Maintenance; and 
(2)$1,000,000 is for Procurement. 
1307.Defense Health Program 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $30,935,111,000, of which— 
(1)$29,915,277,000 is for Operation and Maintenance; 
(2)$499,913,000 is for Research, Development, Test, and Evaluation; and 
(3)$519,921,000 is for Procurement. 
(b)Joint medical facility demonstration fund 
(1)Authority for transfer of fundsFrom funds appropriated pursuant to subsection (a)(1), the Secretary of Defense may transfer to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of that section, funds appropriated pursuant to subsection (a)(1) of this section shall be considered to be amounts authorized and appropriated specifically for the purpose of such a transfer. 
(2)Use of transferred fundsFor the purposes of subsection (b) of that section 1704, facility operations for which funds transferred under paragraph (1) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
BArmed Forces Retirement Home 
1321.Authorization of appropriations for Armed Forces Retirement Home There is hereby authorized to be appropriated for fiscal year 2011 from the Armed Forces Retirement Home Trust Fund the sum of $71,200,000 for the operation of the Armed Forces Retirement Home. 
XIVAUTHORIZATION OF ADDITIONAL APPROPRIATIONS FOR OVERSEAS CONTINGENCY OPERATIONS FOR FISCAL YEAR 2011  
1401.Purpose The purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2011 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1402.Army procurement Funds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Army in amounts as follows: 
(1)For aircraft procurement, $1,373,803,000. 
(2)For missile procurement, $343,828,000. 
(3)For weapons and tracked combat vehicles procurement, $687,500,000. 
(4)For ammunition procurement, $702,591,000. 
(5)For other procurement, $5,827,274,000. 
1403.Joint Improvised Explosive Device Defeat Fund Funds are hereby authorized to be appropriated for fiscal year 2011 for the Joint Improvised Explosive Device Defeat Fund in the amount of $3,250,000,000. 
1404.Navy and Marine Corps procurement Funds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Navy and Marine Corps in amounts as follows: 
(1)For aircraft procurement, Navy, $420,358,000. 
(2)For weapons procurement, Navy, $93,425,000. 
(3)For ammunition procurement, Navy and Marine Corps, $565,084,000. 
(4)For other procurement, Navy, $480,735,000. 
(5)For procurement, Marine Corps, $1,778,243,000. 
1405.Air Force procurement Funds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Air Force in amounts as follows: 
(1)For aircraft procurement, $1,362,420,000. 
(2)For ammunition procurement, $292,959,000. 
(3)For missile procurement, $56,621,000. 
(4)For other procurement, $3,087,481,000. 
1406.Mine Resistant Ambush Protected Vehicle Fund Funds are hereby authorized to be appropriated for fiscal year 2011 for the Mine Resistant Ambush Protected Vehicle Fund in the amount of $3,415,000,000. 
1407.Defense-wide activities procurement Funds are hereby authorized to be appropriated for fiscal year 2011 for the procurement account for Defense-wide activities in the amount of $874,546,000. 
1408.Research, development, test, and evaluation Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $150,906,000. 
(2)For the Navy, $60,401,000. 
(3)For the Air Force, $266,241,000. 
(4)For Defense-wide activities, $157,240,000. 
1409.Operation and maintenance Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $62,602,618,000. 
(2)For the Navy, $8,946,634,000. 
(3)For the Marine Corps, $4,136,522,000. 
(4)For the Air Force, $13,487,283,000. 
(5)For Defense-wide activities, $9,426,358,000. 
(6)For the Army Reserve, $286,950,000. 
(7)For the Navy Reserve, $93,559,000. 
(8)For the Marine Corps Reserve, $29,685,000. 
(9)For the Air Force Reserve, $129,607,000. 
(10)For the Army National Guard, $544,349,000. 
(11)For the Air National Guard, $350,823,000. 
(12)For the Afghanistan Security Forces Fund, $11,619,283,000. 
(13)For the Iraq Security Forces Fund, $2,000,000,000. 
(14)For the Overseas Contingency Operations Transfer Fund, $1,551,781,000. 
1410.Military personnel Funds are hereby authorized to be appropriated for fiscal year 2011 to the Department of Defense for military personnel accounts in the total amount of $15,132,054,000. 
1411.Working capital funds Funds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $485,384,000. 
1412.Defense Health Program Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $1,398,092,000, for Operation and Maintenance. 
1413.Drug Interdiction and Counter-Drug Activities, Defense-wide Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $457,110,000. 
1414.Defense Inspector General Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $10,529,000, for Operation and Maintenance. 
BMILITARY CONSTRUCTION AUTHORIZATIONS 
2001.Short title This division may be cited as the Military Construction Authorization Act for Fiscal Year 2011. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefore) shall expire on the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefore), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2014 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
XXIARMY 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Army: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaFort Rucker$69,650,000  
AlaskaFort Greely$26,000,000  
 Fort Richardson$113,238,000  
Fort Wainwright$173,000,000  
CaliforniaPresidio of Monterey$140,000,000  
ColoradoFort Carson$106,350,000  
FloridaEglin Air Force Base$6,900,000  
  Miami-Dade County$41,000,000  
U.S. Army Garrison, Miami$19,000,000  
GeorgiaFort Benning$177,400,000  
 Fort Gordon$4,150,000  
Fort Stewart$125,250,000  
HawaiiFort Shafter$81,000,000  
Schofield Barracks$212,000,000  
  Tripler Army Medical Center$28,000,000  
KansasFort Leavenworth$7,100,000  
Fort Riley$57,100,000  
KentuckyFort Campbell$143,900,000  
 Fort Knox$18,800,000  
LousianaFort Polk$63,250,000  
MarylandAberdeen Proving Ground$14,600,000  
Fort Meade$32,600,000  
MissouriFort Leonard Wood$111,700,000  
New MexicoWhite Sands Missile Range$29,000,000  
New YorkFort Drum$228,800,000  
U.S. Military Academy$132,324,000  
North CarolinaFort Bragg$310,900,000  
OklahomaFort Sill$26,600,000  
McAlester Army Ammunition Plant$3,000,000  
South CarolinaFort Jackson$91,000,000  
TexasFort Bliss$149,950,000  
Fort Hood$145,050,000  
Fort Sam Houston$22,200,000  
VirginiaFort A.P. Hill$93,600,000  
 Fort Eustis$18,000,000  
Fort Lee$48,400,000  
WashingtonFort Lewis$171,800,000  
Yakima Firing Range$3,750,000     
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
AfghanistanBagram Air Base$101,500,000  
GermanyAnsbach$31,800,000  
Grafenwoehr$75,500,000  
Rhine Ordnance Barracks$35,000,000  
Sembach Air Base$9,100,000  
Wiesbaden Air Base$126,500,000  
HondurasSoto Cano Air Base$20,400,000  
KoreaCamp Walker$19,500,000     
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
 Army: Family Housing 
  
LocationInstallation or LocationUnitsAmount   
 
Alaska Fort Wainwright110$21,000,000  
GermanyBaumholder64$34,329,000     
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,040,000. 
2103.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $35,000,000. 
2104.Authorization of appropriations, Army Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $4,689,307,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $3,246,362,000. 
(2)For military construction projects outside the United States authorized by section 2101(b), $419,300,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,000,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $249,636,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $92,369,000. 
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $518,140,000. 
(6)For the construction of increment 4 of a brigade complex operations support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $25,000,000. 
(7)For the construction of increment 4 of a brigade complex barracks and community support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $26,000,000. 
(8)For the construction of increment 2 of the Command and Battle Center at Wiesbaden, Germany, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4662), $59,500,000. 
(9)For the construction of increment 2 of an Aviation Task Force Complex Phase 1 at Fort Wainwright, Alaska, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2630), $30,000,000. 
2105.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 531), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act, shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Army: Extensions of 2008 Project Authorizations 
  
StateInstallation or LocationProjectAmount   
 
GeorgiaFort StewartUnit Operations Facilities$16,000,000  
HawaiiSchofield BarracksTactical Vehicle Wash Facility$10,200,000  
Barracks Complex-Wheeler 205$51,000,000  
LouisianaFort PolkBrigade Headquarters$9,800,000  
Child Care Facility$6,100,000  
MissouriFort Leonard WoodAutomated Multipurpose Machine Gun Range$4,150,000  
OklahomaFort SillMultipurpose Machine Gun Range$3,300,000  
WashingtonFort LewisAlternative Fuel Facility$3,300,000     
2106.Modification of authority to carry out certain fiscal year 2009 project The table in section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658) is amended by striking Katterbach and inserting Grafenwoehr. 
2107.Modification of authority to carry out certain fiscal year 2010 project In the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort Riley, Kansas, for construction of a Brigade Complex at the installation, the Secretary of the Army may construct up to a 40,100 square-feet brigade headquarters consistent with the Army’s construction guidelines for brigade headquarters. 
XXIINAVY 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Navy: Inside the United States 
  
StateInstallationAmount   
 
Alabama Mobile$29,082,000  
ArizonaMarine Corps Air Station, Yuma$285,060,000  
CaliforniaMarine Corps Base, Camp Pendleton$362,124,000  
Naval Base, Coronado$67,160,000  
Marine Corps Air Station, Miramar$190,610,000  
 Naval Station, San Diego$183,756,000  
Marine Corps Recruit Depot, San Diego$9,950,000  
Marine Corps Base, Twentynine Palms$53,158,000  
FloridaBlount Island Command$74,620,000  
 Tampa$2,300,000  
GeorgiaNaval Submarine Base, Kings Bay$60,664,000  
HawaiiMarine Corps Base, Camp Smith$29,960,000  
 Marine Corps Base, Kaneohe Bay$109,660,000  
Naval Station, Pearl Harbor$108,468,000  
MarylandNaval Support Facility, Indian Head$34,238,000  
 Naval Air Station, Patuxent River$42,211,000  
North CarolinaMarine Corps Base, Camp Lejeune$789,393,000  
 Marine Corps Air Station, Cherry Point$65,510,000  
Rhode IslandNaval Station, Newport$27,007,000  
South CarolinaMarine Corps Air Station, Beaufort$129,410,000  
VirginiaNaval Station, Norfolk$12,435,000  
Marine Corps Base, Quantico$143,632,000  
WashingtonBangor$56,893,000     
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
 Navy: Outside the United States 
  
CountryInstallationAmount   
 
BahrainSouthwest Asia$213,153,000  
DjiboutiCamp Lemonier$51,631,000  
GuamNaval Activities, Guam$213,940,000  
Japan Naval Air Stations, Atsugi$6,908,000  
SpainNaval Station, Rota$23,190,000     
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amount set forth in the following table: 
 Navy: Family Housing 
  
LocationInstallationUnitsAmount   
 
CubaGuantanamo Bay71$37,169,000     
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,255,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $146,020,000. 
2204.Authorization of appropriations, Navy Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $4,431,894,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $2,867,301,000. 
(2)For military construction projects outside the United States authorized by section 2201(b), $508,822,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $20,877,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $120,050,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $186,444,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $366,346,000. 
(6)For the construction of increment 7 of a limited area production and storage complex at Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2106), $19,116,000. 
(7)For the construction of increment 2 of a ship repair pier replacement at Norfolk Naval Shipyard, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $100,000,000. 
(8)For the construction of increment 2 of a wharves improvement at Apra Harbor, Guam, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $40,000,000. 
(9)For the construction of increment 2 of north ramp utilities at Andersen Air Force Base, Guam, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $79,350,000. 
(10)For the construction of increment 2 of north ramp parking at Andersen Air Force Base, Guam, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $93,588,000. 
(11)For the construction of increment 2 of a tertiary water treatment plant at Marine Corps Base Camp Pendleton, California, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2632), $30,000,000. 
2205.Extension of authorization of certain fiscal year 2008 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 531), the authorization set forth in the table in subsection (b), as provided in section 2203 of that Act, shall remain in effect until October 1, 2011, or the date of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Navy: Extension of 2008 Project Authorization 
  
State/CountryInstallation or LocationProjectAmount   
 
WorldwideVariousHost Nation Infrastructure$2,700,000     
2206.Technical amendment to carry out certain fiscal year 2010 projectSection 2204(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2635), is amended by adding at the end the following new paragraph: 
 
(14)For the construction of the first increment of a tertiary water treatment plant at Marine Corps Base Camp Pendleton, California, authorized by section 2201(a), $112,330,000.. 
XXIIIAIR FORCE  
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Air Force: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaMaxwell Air Force Base$13,400,000  
Alaska Eielson Air Force Base$28,000,000  
 Elmendorf Air Force Base $30,274,000  
ArizonaDavis-Monthan Air Force Base$48,500,000  
  Fort Huachuca$11,000,000  
ColoradoBuckley Air Force Base$12,160,000  
  Peterson Air Force Base$24,800,000  
U.S. Air Force Academy$27,600,000  
District of ColumbiaBolling Air Force Base$13,200,000  
DelawareDover Air Force Base$3,200,000  
FloridaEglin Air Force Base$11,400,000  
  Hurlburt Field$34,670,000  
Patrick Air Force Base$158,009,000  
Louisiana Barksdale Air Force Base$18,140,000  
Nevada Creech Air Force Base$11,710,000  
  Nellis Air Force Base$51,640,000  
New Jersey McGuire Air Force Base$26,440,000  
New MexicoCannon Air Force Base$34,000,000  
  Holloman Air Force Base$37,970,000  
  Kirtland Air Force Base$24,402,000  
New YorkFort Drum$20,440,000  
North DakotaMinot Air Force Base$18,770,000  
Oklahoma Tinker Air Force Base$14,000,000  
South Carolina Charleston Air Force Base$15,000,000  
TexasDyess Air Force Base$4,080,000  
 Ellington Field$7,000,000  
  Lackland Air Force Base$127,280,000  
UtahHill Air Force Base$2,800,000  
VirginiaLangley Air Force Base$8,800,000  
Wyoming Camp Guernsey$4,650,000  
UnspecifiedUnspecified Locations$76,600,000     
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Air Force: Outside the United States 
  
CountryInstallation or LocationAmount   
 
AfghanistanBagram Air Base$42,960,000  
BahrainShaikh Isa Air Base$45,000,000  
GuamAndersen Air Force Base$50,300,000  
GermanyKapaun$19,600,000  
 Ramstein Air Base$22,354,000  
  Vilseck$12,900,000  
ItalyAviano Air Base$29,200,000  
KoreaKunsan Air Base$7,500,000  
QatarAl Udeid Air Base$62,300,000  
United KingdomRAF Mildenhall$15,000,000     
2302.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,225,000. 
2303.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $73,800,000. 
2304.Authorization of appropriations, Air Force Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $1,903,202,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $919,935,000. 
(2)For military construction projects outside the United States authorized by section 2301(b), $307,114,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $18,000,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $66,336,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $78,025,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $513,792,000. 
2305.Extension of authorization of certain fiscal year 2007 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), the authorization set forth in the table in subsection (b), as provided in section 2302 of that Act and extended by section 2307 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2639), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2007 Project Authorization 
  
StateInstallation or LocationProjectAmount   
 
IdahoMountain Home Air Force BaseReplace Family Housing (457 Units)$107,800,000     
XXIVDEFENSE AGENCIES 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Defense Education Activity 
  
StateInstallation or LocationAmount   
 
GeorgiaFort Benning$2,800,000  
New YorkU.S. Military Academy$27,960,000  
North CarolinaFort Bragg$45,086,000  
 Marine Corps Base, Camp Lejeune$16,646,000  
VirginiaMarine Corps Base, Quantico$47,355,000     
 Defense Information Systems Agency 
  
StateInstallation or LocationAmount   
 
IllinoisScott Air Force Base$1,388,000     
 Defense Intelligence Agency 
  
StateInstallation or LocationAmount   
 
District of ColumbiaBolling Air Force Base $3,000,000     
 Defense Logistics Agency 
  
StateInstallation or LocationAmount   
 
CaliforniaNaval Base, Ventura City (Point Mugu)$3,100,000  
GeorgiaHunter Air National Guard Station$2,400,000  
HawaiiHickam Air Force Base$8,500,000  
 Idaho Mountain Home Air Force Base$27,500,000  
MarylandAndrews Air Force Base$14,000,000  
OhioDefense Supply Center, Columbus$7,400,000  
PennsylvaniaDefense Distribution Depot, New Cumberland$96,000,000  
VirginiaCraney Island$58,000,000     
 National Security Agency 
  
StateInstallation or LocationAmount   
 
GeorgiaAugusta$12,855,000  
MarylandFort Meade$219,360,000     
 Special Operations Command 
  
StateInstallation or LocationAmount   
 
ArizonaYuma Proving Ground$8,977,000  
ColoradoFort Carson$3,717,000  
Florida Eglin Air Force Base$6,030,000  
GeorgiaFort Benning$24,065,000  
 Hunter Army Airfield$3,318,000  
HawaiiNaval Station, Pearl Harbor$28,804,000  
KentuckyFort Campbell$38,095,000  
New MexicoCannon Air Force Base$116,225,000  
North CarolinaFort Bragg$123,607,000     
 TRICARE Management Activity 
  
StateInstallation or LocationAmount   
 
GeorgiaFort Stewart$35,100,000  
MarylandBethesda National Naval Medical Center$80,000,000   
  Fort Detrick$45,700,000  
MassachusettsHanscom Air Force Base$2,900,000  
New Mexico White Sands Missile Range$22,900,000  
Texas Lackland Air Force Base$162,500,000  
Virginia Fort Belvoir$6,300,000  
WashingtonFort Lewis$8,400,000     
 Washington Headquarters Services 
  
StateInstallation or LocationAmount   
 
VirginiaPentagon Reservation$63,324,000     
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Defense Education Activity 
  
CountryInstallation or LocationAmount   
 
Belgium Brussels$67,311,000  
Germany Panzer Kaserne$48,968,000  
Puerto RicoFort Buchanan$58,708,000  
United KingdomRoyal Air Force Alconbury$30,308,000     
 Defense Logistics Agency 
  
CountryInstallation or LocationAmount   
 
JapanKadena Air Base$3,000,000  
Misawa Air Base$31,000,000  
United Kingdom RAF Mildenhall$15,900,000     
 National Security Agency 
  
CountryInstallation or LocationAmount   
 
QatarAl Udeid Air Base$1,961,000  
United Kingdom Menwith Hill Station$2,000,000     
 North Atlantic Treaty Organization 
  
CountryInstallation or LocationAmount   
 
Belgium NATO Headquarters$31,863,000     
 TRICARE Management Activity 
  
CountryInstallation or LocationAmount   
 
GermanyKatterbach$37,100,000  
Vilseck$34,800,000  
KoreaCamp Carroll$19,500,000     
2402.Energy conservation projects Using amounts appropriated pursuant to the authorization of appropriations in section 2403(6), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $120,000,000. 
2403.Authorization of appropriations, Defense Agencies Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $3,186,137,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $1,373,312,000. 
(2)For military construction projects outside the United States authorized by section 2401(b), $382,419,000. 
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $42,856,000. 
(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $431,617,000. 
(6)For energy conservation projects under chapter 173 of title 10, United States Code, $120,000,000. 
(7)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $50,464,000. 
(B)For credits to the Department of Defense Family Housing Improvement Fund under section 2883 of title 10, United States Code, and the Homeowners Assistance Fund established under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), $17,611,000. 
(8)For the construction of increment 5 of the Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $17,400,000. 
(9)For the construction of increment 3 of replacement fuel storage facilities at Point Loma Annex, California, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as amended by section 2406 of the Military Construction Authorization Act of Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2646), $20,000,000. 
(10)For the construction of increment 3 of the United States Army Medical Research Institute of Chemical Defense replacement facility at Aberdeen Proving Ground, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4689), $105,000,000. 
(11)For the construction of increment 3 of a National Security Agency data center at Camp Williams, Utah, authorized as a Military Construction, Defense-Wide project by the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888), $398,358,000. 
(12)For the construction of increment 2 of the hospital at Fort Bliss, Texas, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2642), $147,100,000. 
(13)For the construction of increment 2 of a hospital at Naval Activities, Guam, authorized by section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2643), $70,000,000. 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, Chemical Demilitarization construction, Defense-wide Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction and land acquisition for chemical demilitarization in the total amount of $124,971,000, as follows: 
(1)For the construction of phase 12 of a chemical munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $65,569,000. 
(2)For the construction of phase 11 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), as amended by section 2412 of this Act, $59,402,000. 
2412.Modification of authority to carry out certain fiscal year 2000 project 
(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended— 
(1)under the agency heading relating to Chemical Demilitarization, in the item relating to Blue Grass Army Depot, Kentucky, by striking $492,000,000 in the amount column and inserting $746,000,000; and 
(2)by striking the amount identified as the total in the amount column and inserting $1,203,920,000. 
(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is further amended by striking $469,200,000 and inserting $723,200,000. 
XXVNORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
2501.Authorized NATO construction and land acquisition projects The Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATO Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $258,884,000. 
XXVIGUARD AND RESERVE FORCES FACILITIES 
2601.Authorized Army National Guard construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
 Army National Guard: Inside the United States 
  
State LocationAmount   
 
ArizonaFlorence$16,500,000  
ArkansasCamp Robinson$30,000,000  
  Fort Chafee$21,500,000  
CaliforniaCamp Roberts$19,000,000  
ColoradoColorado Springs$20,000,000  
 Fort Carson$40,000,000  
Gypsum$39,000,000  
Windsor$7,500,000  
ConnecticutWindsor Locks$41,000,000  
DelawareNew Castle$27,000,000  
GeorgiaCumming$17,000,000  
  Dobbins Air Reserve Base$10,400,000  
HawaiiKalaeloa$38,000,000  
IdahoGowen Field$17,500,000  
  Mountain Home$6,300,000  
IllinoisSpringfield$15,000,000  
KansasWichita$67,000,000  
KentuckyBurlington$19,500,000  
Louisiana Fort Polk$5,500,000  
  Minden$28,000,000  
MarylandSt. Inigoes$5,500,000  
MassachusettsHanscom Air Force Base$23,000,000  
MichiganCamp Grayling Range$19,000,000  
MinnesotaArden Hills$29,000,000  
  Camp Ripley$8,750,000  
NebraskaLincoln$3,300,000  
  Mead$11,400,000  
New HampshirePembroke$36,000,000  
New MexicoFarmington$8,500,000  
North CarolinaHigh Point$1,551,000  
 Camp Grafton$11,200,000  
Rhode IslandEast Greenwich$27,000,000  
South DakotaWatertown$25,000,000  
Washington Tacoma$25,000,000  
WisconsinMadison$5,700,000  
WyomingLaramie$14,400,000  
TexasCamp Maxey$2,500,000  
 Camp Swift$2,600,000  
West VirginiaMoorefield$14,200,000  
 Morgantown$21,000,000     
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and in the amounts, set forth in the following table: 
 Army National Guard: Outside the United States 
  
CountryLocationAmount   
 
GuamBarrigada$19,000,000  
Virgin IslandsSt. Croix$25,000,000  
Puerto RicoSantiago$12,300,000     
(c)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Army National Guard 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$37,063,000     
2602.Authorized Army Reserve construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
 Army Reserve 
  
StateLocationAmount   
 
CaliforniaFairfield$26,000,000  
 Fort Hunger Liggett$52,000,000  
FloridaMiami$13,800,000  
  Orlando$10,200,000  
West Palm Beach$10,400,000  
GeorgiaMacon$11,400,000  
IowaDes Moines$8,175,000  
IllinoisQuincy$12,200,000  
IndianaMichigan City$15,500,000  
MassachusettsDevens Reserve Forces Training Area$4,700,000  
MissouriKansas City$11,800,000  
New MexicoLas Cruces$11,400,000  
New YorkBinghamton$13,400,000  
TexasDallas$12,600,000  
 Rio Grande$6,100,000  
 San Marcos$8,500,000  
VirginiaFort A.P. Hill$15,500,000  
  Roanoke$14,800,000  
  Virginia Beach$11,000,000  
WisconsinFort McCoy$19,800,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Army Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$28,900,000     
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
 Navy Reserve and Marine Corps Reserve 
  
StateLocationAmount   
 
CaliforniaMarine Corps Base, Twentynine Palms$5,991,000  
LouisianaNew Orleans$16,281,000  
VirginiaWilliamsburg$21,346,000  
WashingtonYakima$13,844,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Navy Reserve and Marine Corps Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$4,095,000     
2604.Authorized Air National Guard construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
 Air National Guard 
  
StateLocationAmount   
 
Alabama Montgomery Regional Airport (ANG)$7,472,000  
ArizonaDavis Monthan Air Force Base$4,650,000  
DelawareNew Castle County Airport$1,500,000  
FloridaJacksonville International Airport$6,700,000  
GeorgiaSavannah/Hilton Head International Airport$7,450,000  
HawaiiHickam Air Force Base$71,450,000  
IllinoisCapital Municipal Airport$16,700,000  
IndianaHulman Regional Airport$4,100,000  
MarylandMartin State Airport$11,400,000  
New YorkFort Drum$2,500,000  
 Stewart International Airport$14,250,000  
North CarolinaStanly County Airport$2,000,000  
PennsylvaniaState College Air National Guard Station$4,100,000  
TennesseeNashville International Airport$5,500,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air National Guard 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$17,214,000     
2605.Authorized Air Force Reserve construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: 
 Air Force Reserve 
  
StateLocationAmount   
 
FloridaPatrick Air Force Base$3,420,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air Force Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$4,412,000     
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army, for the Army National Guard of the United States, $873,664,000. 
(2)For the Department of the Army, for the Army Reserve, $318,175,000. 
(3)For the Department of the Navy, for the Navy and Marine Corps Reserve, $61,557,000. 
(4)For the Department of the Air Force, for the Air National Guard of the United States, $176,986,000. 
(5)For the Department of the Air Force, for the Air Force Reserve, $7,832,000. 
2607.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 531), the authorization set forth in the tables in subsection (b), as provided in section 2601 and 2604 of that Act, shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe tables referred to in subsection (a) are as follows: 
 Army National Guard: Extension of 2008 Project Authorization 
  
StateInstallation or LocationProjectAmount   
 
PennsylvaniaEast Fallowfield TownshipReadiness Center (SBCT)$8,300,000     
 Air National Guard: Extension of 2008 Project Authorization 
  
StateInstallation or LocationProjectAmount   
 
VermontBurlingtonBase Security Improvements$6,600,000     
XXVIIBASE CLOSURE AND REALIGNMENT ACTIVITIES 
2701.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $360,474,000, as follows: 
(1)For the Department of the Army, $73,600,000. 
(2)For the Department of the Navy, $162,000,000. 
(3)For the Department of the Air Force, $124,874,000. 
2702.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005 Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $2,354,285,000. 
2703.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $2,354,285,000, as follows: 
(1)For the Department of the Army, $1,012,420,000. 
(2)For the Department of the Navy, $342,146,000. 
(3)For the Department of the Air Force, $127,255,000. 
(4)For the Defense Agencies, $872,464,000. 
XXVIIIMILITARY CONSTRUCTION GENERAL PROVISIONS 
2801.Alternative use of proceeds from the sale of military family housing 
(a)AuthoritySection 2831 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking There and inserting Except as provided in subsection (e), there; 
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(3)by inserting after subsection (d) the following new subsection (e): 
 
(e)Transfer of fundsThe Secretary concerned may transfer funds received under paragraph (3) of subsection (b) to the Department of Defense Family Housing Improvement Fund established under subsection (a) of section 2883 of this title.. 
(b)Expansion of credits and notification requirementSection 2883 of such title is amended— 
(1)in subsection (c)(1), by adding at the end the following new subparagraph: 
 
(H)Subject to subsection (f), any amounts from the proceeds of handling or disposal of family housing of a military department transferred to that Fund pursuant to section 2831(e) of this title.; and 
(2)in subsection (f), by striking subparagraph (B) or (G) of paragraph (1) and inserting subparagraph (B), (G), or (H) of paragraph (1). 
2802.Increase in dollar thresholds for authorities relating to unspecified minor construction projects 
(a)Maximum amount for projects To correct deficiencies that are life-Threatening, health-Threatening, or safety-ThreateningSubsection (a)(2) of section 2805 of title 10, United States Code, is amended by striking $3,000,000 in the second sentence and inserting $4,000,000. 
(b)Minimum amount for projects subject to secretarial approval and congressional notice-and-WaitSubsection (b)(1) of such section is amended by striking $750,000 and inserting $1,000,000. 
(c)Maximum amount for projects for which operation and maintenance funds may be usedSubsection (c)(1) of such section is amended— 
(1)by striking not more than— and all that follows through in the case of and inserting not more than $1,000,000, except that such amount shall be $2,000,000 in the case of; 
(2)by striking ; or after safety-threatening and inserting a period; and 
(3)by striking subparagraph (B). 
(d)Annual report on use of operation and maintenance funds for minor military construction projectsSubsection (c) of such section is further amended by adding at the end the following new paragraph: 
 
(3)Not later than three months after the close of each fiscal year, the Secretary concerned shall submit to the appropriate committees of Congress a report on the use of the authority under paragraph (1) during that fiscal year. Each such report shall set forth with respect to that fiscal year— 
(A)the amount of funds available for operation and maintenance that were expended by the Secretary using that authority; and 
(B)the number of military construction projects undertaken by the Secretary using that authority.. 
2803.Enhanced authority for use of operation and maintenance funds for unspecified minor military construction projects in support of contingency operations 
(a)Increased cost thresholds 
(1)Operation & maintenance funds thresholdNotwithstanding the cost limitations in section 2805(c) of title 10, United States Code, the Secretary concerned may spend from appropriations available for operations and maintenance amounts necessary to carry out unspecified minor military construction projects in support of contingency operations. 
(2)Minor military construction project thresholdFor purposes of this section, an unspecified minor military construction project is a military construction project that has an approved cost equal to or less than $3,000,000. 
(3)Contingency operationsFor purposes of paragraph (1), an unspecified minor military construction project shall be considered to be in support of contingency operations if the project is necessary to meet military operational requirements involving the use of the Armed Forces in support of— 
(A)a declaration of war; 
(B)a declaration by the President of a national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1621); or 
(C)a contingency operation (as such term is defined in section 101 of title 10, United States Code). 
(b)Reporting 
(1)Quarterly reportsWhen a minor military construction project is carried out under the authority of subsection (a), the Secretary concerned shall submit a quarterly report on such project to the appropriate congressional committees. Each such report shall be submitted no later than 60 days after the end of the fiscal-year quarter. Each such report shall include a statement of obligations during that quarter for each project covered by the report. 
(2)Congressional committeesThe appropriate congressional committees referred to in paragraph (1) are the following: 
(A)The Committee on Armed Services and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 
(B)The Committee on Armed Services and the Subcommittee on Defense and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. 
(3)Secretary concernedFor purposes of this section, the term Secretary concerned has the meaning applicable to such term under section 2805 of title 10, United States Code. 
(c)ExpirationThe authority to obligate funds under this section shall expire on September 30, 2012. 
2804.Further enhancements to Department of Defense Homeowners Assistance Program 
(a)Homeowners assistance related to closed military installationsParagraph (1)(A) of section 1013(c) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374(c)) is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of the fair market value of their property (as such value is determined by the Secretary of Defense) prior to public announcement of intention to close all or part of the military base or installation; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale.; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
(b)Homeowners assistance for wounded individuals and their spousesParagraph (2)(A) of such section is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of prior fair market value of their property (as such value is determined by the Secretary of Defense); and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale.; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
(c)Homeowners assistance for permanently reassigned individualsParagraph (3)(A) of such section is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of prior fair market value of their property (as such value is determined by the Secretary of Defense); and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale.; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
 
